Exhibit 10.1

TERM LOAN AGREEMENT

dated as of December 15, 2017

by and among

CVS HEALTH CORPORATION

the Lenders Party Hereto

GOLDMAN SACHS BANK USA

and

BANK OF AMERICA, N.A.,

as Co-Syndication Agents

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Joint Lead Arrangers

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I

   DEFINITIONS AND PRINCIPLES OF CONSTRUCTION      1  

Section 1.01.

   Definitions      1  

Section 1.02.

   Principles of Construction      17  

ARTICLE II

   AMOUNT AND TERMS OF LOANS      18  

Section 2.01.

   The Loans      18  

Section 2.02.

   Notice of Borrowing      18  

Section 2.03.

   Use of Proceeds      19  

Section 2.04.

   Termination or Reduction of Commitments      19  

Section 2.05.

   Prepayments of Loans      19  

Section 2.06.

   Notes      20  

Section 2.07.

   Defaulting Lenders      20  

ARTICLE III

   PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES      21
 

Section 3.01.

   Disbursement of the Proceeds of the Loans      21  

Section 3.02.

   Payments      22  

Section 3.03.

   Conversions; Other Matters      22  

Section 3.04.

   Interest Rates and Payment Dates      23  

Section 3.05.

   Indemnification for Loss      24  

Section 3.06.

   Reimbursement for Costs, Etc.      24  

Section 3.07.

   Illegality of Funding      25  

Section 3.08.

   Option to Fund; Substituted Interest Rate      25  

Section 3.09.

   Certificates of Payment and Reimbursement      26  

Section 3.10.

   Taxes; Net Payments      26  

Section 3.11.

   Commitment Fees      29  

Section 3.12.

   Replacement of Lender      29  

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES      30  

Section 4.01.

   Existence and Power      30  

Section 4.02.

   Authority; EEA Financial Institution      30  

Section 4.03.

   Binding Agreement      31  

Section 4.04.

   Litigation      31  

Section 4.05.

   No Conflicting Agreements      31  

Section 4.06.

   Taxes      31  

Section 4.07.

   Compliance with Applicable Laws; Filings      31  

Section 4.08.

   Governmental Regulations      32  

Section 4.09.

   Federal Reserve Regulations; Use of Proceeds      32  

Section 4.10.

   No Misrepresentation      32  

Section 4.11.

   Plans      32  

Section 4.12.

   Environmental Matters      32  

Section 4.13.

   Financial Statements      33  

Section 4.14.

   Anti-Corruption Laws and Sanctions      33  

Section 4.15.

   Solvency      33  

ARTICLE V

   CONDITIONS      33  

Section 5.01.

   Conditions Precedent to the Effective Date      33  

Section 5.02.

   Conditions Precedent to the Closing Date      34  

ARTICLE VI

   AFFIRMATIVE COVENANTS      36  

Section 6.01.

   Legal Existence      36  

 

i



--------------------------------------------------------------------------------

Section 6.02.  

   Taxes      36  

Section 6.03.  

   Insurance      36  

Section 6.04.  

   Performance of Obligations      36  

Section 6.05.  

   Condition of Property      36  

Section 6.06.  

   Observance of Legal Requirements      36  

Section 6.07.  

   Financial Statements and Other Information      37  

Section 6.08.  

   Records      38  

Section 6.09.  

   Authorizations      38   ARTICLE VII    NEGATIVE COVENANTS      38  

Section 7.01.  

   Subsidiary Indebtedness      38  

Section 7.02.  

   Liens      38  

Section 7.03.  

   Dispositions      39  

Section 7.04.  

   Merger or Consolidation, Etc.      39  

Section 7.05.  

   Acquisitions      39  

Section 7.06.  

   Restricted Payments      39  

Section 7.07.  

   Limitation on Upstream Dividends by Subsidiaries      39  

Section 7.08.  

   Limitation on Negative Pledges      40  

Section 7.09.  

   Ratio of Consolidated Indebtedness to Total Capitalization      40  
ARTICLE VIII    DEFAULT      41  

Section 8.01.  

   Events of Default      41  

Section 8.02.  

   Remedies      42   ARTICLE IX    ADMINISTRATIVE AGENT      43  

Section 9.01.  

   Appointment and Authority      43  

Section 9.02.  

   Rights as a Lender      43  

Section 9.03.  

   Exculpatory Provisions      44  

Section 9.04.  

   Reliance by Administrative Agent      44  

Section 9.05.  

   Delegation of Duties      44  

Section 9.06.  

   Resignation of Administrative Agent      45  

Section 9.07.  

   Non-Reliance on Administrative Agent and Other Credit Parties      45  

Section 9.08.  

   No Other Duties, Etc.      45  

Section 9.09.  

   Certain ERISA Matters      45   ARTICLE X    OTHER PROVISIONS      47  

Section 10.01.

   Amendments, Waivers, Etc.      47  

Section 10.02.

   Notices      48  

Section 10.03.

   No Waiver; Cumulative Remedies      49  

Section 10.04.

   Survival of Representations and Warranties      49  

Section 10.05.

   Payment of Expenses; Indemnified Liabilities      49  

Section 10.06.

   Lending Offices      51  

Section 10.07.

   Successors and Assigns      51  

Section 10.08.

   Counterparts; Electronic Execution of Assignments      53  

Section 10.09.

   Set-off and Sharing of Payments      54  

Section 10.10.

   Indemnity      54  

Section 10.11.

   Governing Law      56  

Section 10.12.

   Severability      56  

Section 10.13.

   Integration      56  

Section 10.14.

   Treatment of Certain Information      56  

Section 10.15.

   Acknowledgments      57  

Section 10.16.

   Consent to Jurisdiction      57  

Section 10.17.

   Service of Process      57  

Section 10.18.

   No Limitation on Service or Suit      57  

Section 10.19.

   WAIVER OF TRIAL BY JURY      58  

Section 10.20.

   Patriot Act Notice      58  

 

ii



--------------------------------------------------------------------------------

Section 10.21.    No Fiduciary Duty    58 Section 10.22.    Acknowledgement and
Consent to Bail-In of EEA Financial Institutions    58

 

SCHEDULE I

   PRICING SCHEDULE

EXHIBIT A

   LIST OF COMMITMENTS

EXHIBIT B-1

   FORM OF 3-YEAR TRANCHE NOTE

EXHIBIT B-2

   FORM OF 5-YEAR TRANCHE NOTE

EXHIBIT C

   FORM OF BORROWING REQUEST

EXHIBIT D-1

   FORM OF OPINION OF COUNSEL TO THE BORROWER

EXHIBIT D-2

   FORM OF OPINION OF SHEARMAN & STERLING LLP, COUNSEL TO THE BORROWER

EXHIBIT E

   FORM OF ASSIGNMENT AND ASSUMPTION

EXHIBIT F

   FORM OF SOLVENCY CERTIFICATE

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT, dated as of December 15, 2017, by and among CVS HEALTH
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party hereto
from time to time (each a “Lender” and, collectively, the “Lenders”) and
BARCLAYS BANK PLC (“Barclays”), as administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”).

ARTICLE I

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

SECTION 1.01. Definitions. When used in any Loan Document (as defined below),
each of the following terms shall have the meaning ascribed thereto unless the
context otherwise specifically requires:

“3-Year Tranche Commitment”: as to each 3-Year Tranche Lender, its commitment to
make 3-Year Tranche Loans to the Borrower pursuant to Section 2.01 in an
aggregate principal amount at any time outstanding equal to the amount set forth
opposite such 3-Year Tranche Lender’s name on Exhibit A, as such commitment may
be reduced or adjusted in accordance with this Agreement. The initial amount of
each 3-Year Tranche Lender’s 3-Year Tranche Commitment is set forth on Exhibit A
or in the Assignment and Assumption pursuant to which such 3-Year Tranche Lender
shall have assumed its 3-Year Tranche Commitments, as applicable. As of the
Effective Date, the aggregate principal amount of the 3-Year Tranche Commitments
is $3,000,000,000.

“3-Year Tranche Lender”: as of any date of determination, a Lender having a
3-Year Tranche Commitment or holding a 3-Year Tranche Loan.

“3-Year Tranche Loans”: the term loans made by the 3-Year Tranche Lenders to the
Borrower pursuant to this Agreement.

“5-Year Tranche Commitment”: as to each 5-Year Tranche Lender, its commitment to
make 5-Year Tranche Loans to the Borrower pursuant to Section 2.01 in an
aggregate principal amount at any time outstanding equal to the amount set forth
opposite such 5-Year Tranche Lender’s name on Exhibit A, as such commitment may
be reduced or adjusted in accordance with this Agreement. The initial amount of
each 5-Year Tranche Lender’s 5-Year Tranche Commitment is set forth on Exhibit A
or in the Assignment and Assumption pursuant to which such 5-Year Tranche Lender
shall have assumed its 5-Year Tranche Commitments, as applicable. As of the
Effective Date, the aggregate principal amount of the 5-Year Tranche Commitments
is $2,000,000,000.

“5-Year Tranche Lender”: as of any date of determination, a Lender having a
5-Year Tranche Commitment or holding a 5-Year Tranche Loan.

“5-Year Tranche Loans”: the term loans made by the 5-Year Tranche Lenders to the
Borrower pursuant to this Agreement.

“ABR Loans”: the Loans, or any portions thereof, at such time as they (or such
portions) are made or are being maintained at a rate of interest based upon the
Alternate Base Rate.

“Accumulated Funding Deficiency”: as defined in Section 304 of ERISA.

“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever, of (a) stock of, or other equity
securities of, any other Person if, immediately thereafter, such other Person
would be either a consolidated subsidiary of such Person or otherwise under the
control of such Person, or (b) any business, going concern or division or
segment thereof, or all or substantially all of the assets thereof; provided,
that no redemption, retirement, purchase or acquisition by any Person of the
stock or other equity securities of such Person shall be deemed to constitute an
Acquisition.

 

1



--------------------------------------------------------------------------------

“Acquisition Indebtedness”: unsecured indebtedness in an aggregate principal
amount not exceeding $49,000,000,000, issued or borrowed by the Borrower for the
purpose of financing the Aetna Acquisition (including all of the transaction
costs, fees, commissions and expenses in connection therewith) and which is
redeemable or prepayable if the Aetna Acquisition is not consummated.

“Administrative Agent”: as defined in the preamble.

“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth in Section 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Aetna”: Aetna Inc., a Pennsylvania corporation.

“Aetna Acquisition”: the acquisition by the Borrower, through Merger Sub, of all
of the equity interests in Aetna pursuant to the Merger Agreement.

“Aetna Existing Indebtedness”: as defined in Section 7.01.

“Affected Loan”: as defined in Section 3.08(b).

“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly-owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person. The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.

“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement. The Aggregate Commitment Amount
on the Effective Date is $5,000,000,000.

“Aggregate Loan Amount”: at any time, the sum of the principal amount of the
Loans of the Lenders at such time under this Agreement.

“Agreement”: this Term Loan Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

“Alternate Base Rate”: for any day, a fluctuating rate per annum equal to the
greatest of (a) the rate last quoted by The Wall Street Journal as the “prime
rate” or, if The Wall Street Journal ceases to quote such rate, the highest rate
per annum published by the Federal Reserve Board as the “bank prime loan” rate
or, if such rate is no longer quoted, any similar release by the Federal Reserve
Board; (b) the sum of (i) 1/2 of 1% per annum and (ii) the Federal Funds
Effective Rate in effect on such day; and (c) the sum of (i) 1% per annum and
(i) the LIBO Rate in effect at approximately 11:00 a.m., London time, on such
day (or if such day is not a Eurodollar Business Day the immediately preceding
Eurodollar Business Day) for an Interest Period of one month. The Alternate Base
Rate shall change as and when the greatest of the foregoing rates shall change.
Any change in the Alternate Base Rate shall become effective as of the opening
of business on the day specified in the public announcement of such change. If
the Alternate Base Rate is being used as an alternate rate of interest pursuant
to Section 3.08(b) or (c) hereof, then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

2



--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate”: the percentage rate per annum which is
applicable at such time by reference to the then applicable Pricing Level under
the caption “Applicable Commitment Fee Rate” as set forth in the Pricing
Schedule.

“Applicable Margin” means, for any Class and Type of Loan at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Class and Type by reference to the then applicable Pricing Level under
the caption “Applicable Margin” as set forth in the Pricing Schedule.

“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.07(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Authorized Officer” means, relative to the Borrower, those of its officers
whose signatures and incumbency shall have been certified to the Administrative
Agent and the Lenders pursuant to Section 5.01(c) or any successor thereto.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays”: as defined in the preamble.

“BNY Mellon”: The Bank of New York Mellon.

“BofA”: Bank of America, N.A.

“Borrower”: as defined in the preamble.

“Borrower Materials”: as defined in Section 6.07.

“Borrowing”: a borrowing consisting of Loans of the same Type, Class and, in the
case of Eurodollar Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Borrowing Date”: any Domestic Business Day or Eurodollar Business Day, as the
case may be, on which the Lenders shall make Loans pursuant to a Borrowing
Request.

“Borrowing Request”: a request for Loans in substantially the form of Exhibit C.

“Co-Documentation Agents”: each of JPMC and Wells Fargo.

“Co-Syndication Agents”: each of Goldman Sachs and BofA.

“Change of Control”: any of the following:

(a) any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (i) shall have or acquire
beneficial ownership of securities having 35% or more of the ordinary voting
power of the Borrower or (ii) shall possess, directly or indirectly, the power
to direct or cause the direction of the management and policies of the Borrower,
whether through the ownership of voting securities, by contract or otherwise; or

 

3



--------------------------------------------------------------------------------

(b) the Continuing Directors shall cease for any reason to constitute a majority
of the board of directors of the Borrower then in office.

“Class”: when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, 3-Year Tranche Loan(s)
or 5-Year Tranche Loan(s), and (b) any Commitment, refers to whether such
Commitment is a 3-Year Tranche Commitment or a 5-Year Tranche Commitment.

“Closing Date”: the date on which the conditions specified in Section 5.02 are
satisfied (or waived by the Initial Arrangers in accordance with Section 10.01).

“Commitment”: in respect of any Lender, such Lender’s 3-Year Tranche Commitment
and/or 5-Year Tranche Commitment, as applicable.

“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “3-Year Tranche
Commitment Amount” and/or “5-Year Tranche Commitment Amount”, as the case may
be, in Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 10.07 on or prior to such time, as the
same may be adjusted from time to time pursuant to Section 2.04 and
Section 10.07.

“Commitment Fee Commencement Date”: February 1, 2018.

“Commitment Fees”: as defined in Section 3.11.

“Commitment Termination Date”: as defined in Section 2.04(b).

“Compensatory Interest Payment”: as defined in Section 3.04(c).

“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.

“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property; provided, that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.

“Continuing Director”: any member of the board of directors of the Borrower
(a) who is a member of that board of directors on the Closing Date, (b) who was
nominated for election by the board of directors a majority of whom were
directors on the Closing Date or (c) whose election or nomination for election
was approved by one or more of such directors.

“Control Person”: as defined in Section 3.06.

 

4



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.03 of one Type of Loan into the other Type of Loan.

“Costs”: as defined in Section 3.06.

“Credit Parties”: the Administrative Agent, the Lenders and, solely for purposes
of Section 10.05 and Section 10.10, the Joint Lead Arrangers, the Co-Syndication
Agents and the Co-Documentation Agents.

“CVS Bridge Facility”: if entered into by the Borrower, the Borrower’s senior
unsecured 364-day term loan facility for loans in an aggregate principal amount
not to exceed $49,000,000,000 the proceeds of which will be used to fund, in
part, the Aetna Acquisition, including paying all related fees, commissions and
expenses.

“CVS Bridge Facility Commitment Letter”: the commitment letter dated as of
December 3, 2017 (together with all exhibits, schedules and annexes thereto)
among the Borrower, Barclays, Goldman Sachs, Goldman Sachs Lending Partners LLC,
BofA and MLPFS and any other Persons that may become parties thereto, relating
to the CVS Bridge Facility.

“Debt Ratings”: as of any date of determination, the public rating as determined
by S&P or Moody’s, as the case may be, of the Borrower’s senior unsecured
non-credit enhanced long-term indebtedness for borrowed money.

“Default”: any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans within one Domestic
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) notified the Borrower or any Credit Party in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on the Initial Arrangers’ determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied, (c) failed, one Domestic Business Days
after written request by the Administrative Agent (based on the reasonable
belief that it may not fulfill its funding obligation), to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans; provided, that such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt by the Administrative Agent of such
confirmation, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Domestic Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) becomes or is insolvent or has a parent company that has
become or is insolvent, (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, interim receiver, receiver and manager,
administrator, liquidator, conservator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, interim receiver, receiver and manager,
administrator, liquidator, conservator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or
(iii) becomes, or has a parent company that becomes, the subject of a Bail-in
Action, provided, that a Lender shall not qualify as a Defaulting Lender solely
as a result of the acquisition or maintenance of an ownership interest in such
Lender or its parent company, or of the exercise of control over such Lender or
any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Lender.

 

5



--------------------------------------------------------------------------------

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:

(a) the stock of, or other equity interests of, any other Person,

(b) any business, operating entity, division or segment thereof, or

(c) any other Property of such Person, other than (i) the sale of inventory
(other than in connection with bulk transfers), (ii) the disposition of
equipment and (iii) the sale of cash investments.

“Disqualified Institutions”: those Persons that are (a) competitors of the
Borrower or its Subsidiaries or Aetna or its subsidiaries, identified in writing
by the Borrower to the Administrative Agent from time to time (it being
understood that, notwithstanding anything herein to the contrary, in no event
shall a supplement apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest hereunder that is
otherwise an Eligible Assignee, but upon the effectiveness of such designation,
any such Person may not acquire any additional Commitments, Loans or
participations), (b) such other Persons identified in writing by the Borrower to
the Administrative Agent prior to the Effective Date and (c) Affiliates of the
Persons identified pursuant to clause (a) or (b) that are either clearly
identifiable by name or identified in writing by the Borrower to the
Administrative Agent.

“Dividend Restrictions”: as defined in Section 7.07.

“Dollar” or “$”: lawful currency of the United States of America.

“Domestic Business Day”: any day other than a Saturday, Sunday or a day which in
New York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental action to close.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: the date on which the conditions specified in Section 5.01 are
satisfied (or waived by the Initial Arrangers in accordance with Section 10.01).

“Eligible Assignee”: a Person that is a permitted assignee under
Section 10.07(b) that has received the consent of each party whose consent is
required under Section 10.07(b).

“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.

“End Date”: December 3, 2018 (provided, that, to the extent the “End Date” under
Section 10.01(b)(i) of the Merger Agreement (as in effect on December 3, 2017)
is extended (x) to March 3, 2019, the End Date shall automatically be extended
to March 3, 2019, and thereafter (y) to June 3, 2019, the End Date shall
automatically be extended to June 3, 2019.

 

6



--------------------------------------------------------------------------------

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability”: as to any Person, any statutory, common law or
equitable liability, contingent or otherwise (including any liability for
damages, costs of environmental investigation, sampling or remediation, fines,
penalties or indemnities), of such Person directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment, discharge or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code,
Section 414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
with respect to a Pension Plan (other than an event for which the 30-day notice
period is waived); (b) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Internal Revenue Code or Sections 303, 304 or
305 of ERISA; (c) the filing pursuant to the Internal Revenue Code or ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by the Borrower, any Subsidiary or an ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower, any Subsidiary or an
ERISA Affiliate; (e) the receipt by the Borrower, any Subsidiary or an ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan; (f) the incurrence by the Borrower, any Subsidiary or an ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (g) any limits under Section 436 of
the Internal Revenue Code become applicable; or (h) any failure to make any
payment required by Section 430(j) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.

“Eurodollar Loans”: a portion of the Loans selected by the Borrower to bear
interest during an Interest Period selected by the Borrower at a rate per annum
based upon a Eurodollar Rate determined with reference to such Interest Period,
all pursuant to and in accordance with Section 2.01 or Section 3.03.

“Eurodollar Rate”: with respect to any Eurodollar Loan or any ABR Loan, to the
extent such ABR Loan is based on the Eurodollar Rate, for any Interest Period,
an interest rate per annum equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Event of Default”: any of the events specified in Section 8.01, provided, that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder or any other Loan Document,

 

7



--------------------------------------------------------------------------------

(a) Taxes imposed on or measured by its net income (however denominated), and
franchise Taxes, in each case, (i) imposed on it by the jurisdiction (or any
political subdivision thereof) under the laws of which it is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States of America or
that are Other Connection Taxes, (c) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.12), any
withholding Tax that (i) is imposed on amounts payable to such Lender at the
time such Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.10, or (ii) is attributable to such Lender’s failure or
inability (other than as a result of a Regulatory Change, except for a
Regulatory Change relating to the implementation of FATCA) to comply with
Section 3.10 and (d) any Taxes imposed under FATCA.

“Existing 2014 Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of July 24, 2014, by and among the Borrower, the lenders
party thereto from time to time, Barclays and JPMC, as co-syndication agents,
BofA and Wells Fargo, as co-documentation agents, and BNY Mellon, as
administrative agent, as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of December 15, 2017, and as may be further
amended, amended and restated, supplemented, replaced or otherwise modified from
time to time.

“Existing 2015 Credit Agreement”: the Credit Agreement, dated as of July 1,
2015, by and among the Borrower, the lenders party thereto from time to time,
Barclays and JPMC, as co-syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as amended by
Amendment No. 1 to Credit Agreement, dated as of December 15, 2017, and as may
be further amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Existing 364-Day Credit Agreement”: the 364-Day Credit Agreement, dated as of
May 18, 2017, by and among the Borrower, the lenders party thereto from time to
time, BofA and Wells Fargo, as co-syndication agents, Barclays and JPMC, as
co-documentation agents, and BNY Mellon, as administrative agent, as amended by
Amendment No. 1 to 364-Day Credit Agreement, dated as of December 15, 2017, and
as may be further amended, amended and restated, supplemented, replaced or
otherwise modified from time to time.

“Existing Five Year Credit Agreement”: the Five Year Credit Agreement, dated as
of May 18, 2017, by and among the Borrower, the lenders party thereto from time
to time, Barclays and JPMC, as co-syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as amended by
Amendment No. 1 to Five Year Credit Agreement, dated as of December 15, 2017,
and as may be further amended, amended and restated, supplemented, replaced or
otherwise modified from time to time.

“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any applicable
intergovernmental agreements with respect thereto, and any treaty, law,
regulations, or other official guidance enacted in any other jurisdiction
relating to such intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s (or, if such day is not a Domestic
Business Day, the immediately preceding Domestic Business Day) federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Domestic Business Day by the
Federal Reserve Bank of New York as the federal funds effective rate or, if such
rate is not so published for any day which is a Domestic Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter”: the fee letter agreement, dated as of December 3, 2017, among the
Borrower and the Initial Arrangers.

 

8



--------------------------------------------------------------------------------

“Fees”: as defined in Section 3.02(a).

“Financial Statements”: as defined in Section 4.13.

“Foreign Lender”: any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, consistently applied; provided,
however, that the accounting for operating leases and financing or capital
leases under GAAP as in effect on the Effective Date (including, without
limitation, Accounting Standards Codification 840) shall apply for determining
compliance with the provisions of this Agreement.

“Goldman Sachs”: Goldman Sachs Bank USA.

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court, arbitrator, regulatory body
or central bank (including any supra-national bodies such as the European Union
or the European Central Bank).

“Hazardous Materials”: all ignitable, explosive, reactive, corrosive or
radioactive substances or wastes and all hazardous or toxic materials,
substances, chemicals, wastes or other pollutants, including but not limited to
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes,
hazardous biological agents, hazardous pharmaceutical substances and all other
materials, substances, chemicals, wastes, contaminants or pollutants of any
nature that are now or hereafter regulated pursuant to any Environmental Law, or
are now or hereafter defined, listed or classified as a hazardous or toxic
material, substance, chemical, waste, contaminant or pollutant in any
Environmental Law.

“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement.

“Impacted Interest Period”: has the meaning assigned to it in the definition of
“LIBO Rate”.

“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement,
(d) indebtedness arising under acceptance facilities and the amount available to
be drawn under all letters of credit (excluding for purposes of Section 7.01 and
Section 7.09 letters of credit obtained in the ordinary course of business by
the Borrower or any Subsidiary) issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer thereof in respect of such issuer’s payment of
such drafts, (e) that portion of any obligation of such Person, as lessee, which
in accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a) - (e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non-consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a) - (f) above; provided, that,
for purposes of this definition, Indebtedness shall not include Intercompany
Debt and obligations in respect of interest rate caps, collars, exchanges, swaps
or other, similar agreements.

“Indemnified Amount”: as defined in Section 10.10(b).

 

9



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in Section 10.05.

“Indemnified Person”: as defined in Section 10.10(a).

“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.

“Information”: as defined in Section 10.14(b).

“Initial Arrangers”: Barclays, Goldman Sachs and MLPFS.

“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (a) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles,
(b) organizational and development costs, (c) deferred charges (other than
prepaid items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and
(d) unamortized debt discount and expense, less unamortized premium.

“Intercompany Debt”: (a) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (d) Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.

“Intercompany Disposition”: a Disposition by the Borrower or any of the
Subsidiaries of the Borrower to the Borrower or to any of the other Subsidiaries
of the Borrower.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Loan is made or any Eurodollar Loan is converted to an ABR Loan,
(b) as to any Eurodollar Loan in respect of which the Borrower has selected an
Interest Period of one, two or three months or (if agreed by all Lenders) less
than one month, the last day of such Interest Period, and (c) as to any
Eurodollar Loan in respect of which the Borrower has selected an Interest Period
greater than three months or 90 days, as the case may be, the last day of the
third month or the 90th day, as the case may be, of such Interest Period and the
last day of such Interest Period.

“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on any Eurodollar Business Day selected by the Borrower in accordance
with Section 2.02 or Section 3.03 and ending one, two, three or six months
thereafter (or, if agreed by all Lenders, less than one month thereafter or
twelve months thereafter), as selected by the Borrower in accordance with either
one of such Sections, subject to the following:

(a) if any Interest Period would otherwise end on a day which is not a
Eurodollar Business Day, such Interest Period shall be extended to the
immediately succeeding Eurodollar Business Day unless the result of such
extension would be to carry the end of such Interest Period into another
calendar month, in which event such Interest Period shall end on the Eurodollar
Business Day immediately preceding such day; and

(b) if any Interest Period (other than any Interest Period for less than one
month) shall begin on the last Eurodollar Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Eurodollar Business Day of the calendar month at the end of such Interest
Period.

“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“Interpolated Rate”: in relation to determining the applicable LIBO Screen Rate,
the rate which results from interpolating on a linear basis between:

(a) the LIBO Screen Rate for the longest period (for which the LIBO Screen Rate
is available) which is shorter than the Impacted Interest Period of the
applicable Eurodollar Loan; and

 

10



--------------------------------------------------------------------------------

(b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available) which is longer than the Impacted Interest Period of such
Eurodollar Loan,

each as of approximately 11:00 a.m. (London, England time) two Eurodollar
Business Days prior to the commencement of such Interest Period; provided, that
in the event either of the two foregoing LIBO Screen Rates is not available at
such time, then the “Interpolated Rate” with respect to such Eurodollar Loan for
such Interest Period shall be the average of rates at which Dollar deposits for
a maturity comparable to such Interest Period are offered to major banks in the
London interbank market by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Eurodollar Business Days prior to the
commencement of such Interest Period.

“Joint Bookrunners”: Barclays, Goldman Sachs and MLPFS.

“Joint Lead Arrangers”: Barclays, Goldman Sachs, MLPFS, JPMC and Wells Fargo.

“JPMC”: JPMorgan Chase Bank, N.A.

“Lender” and “Lenders”: as defined in the preamble.

“LIBO Rate”: for any Interest Period as to any Eurodollar Loan, (a) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters screen which displays an average London
interbank offered rate administered by ICE Benchmark Administration Limited (or
the applicable successor thereto if it is no longer making such rate available)
(such page currently being the LIBOR01 page) (the “LIBO Screen Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time), two Eurodollar Business Days prior to the
commencement of such Interest Period, or (b) in the event the rate referenced in
the preceding clause (a) does not appear on such page or service or if such page
or service shall cease to be available (an “Impacted Interest Period”), the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the LIBO Screen Rate for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 A.M. (London,
England time) two Eurodollar Business Days prior to the commencement of such
Interest Period; provided, that the Administrative Agent shall apply such
approved rate of interest in a manner consistent with market practice, provided,
however, that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative, but in each
case as applied to similarly situated borrowers as the Borrower; provided, that
if LIBO Screen Rates are quoted under either of the preceding clauses (a) or
(b), but there is no such quotation for the Interest Period elected, the LIBO
Screen Rate shall be equal to the Interpolated Rate; and provided, further, that
if any such rate determined pursuant to the preceding clauses (a) or (b) is less
than zero, the LIBO Rate will be deemed to be zero.

“LIBO Screen Rate”: has the meaning assigned to it in the definition of “LIBO
Rate”.

“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement;
provided, that in no event shall an operating lease be deemed to constitute a
Lien.

“Loan”: a 3-Year Tranche Loan or a 5-Year Tranche Loan, as the case may be.

“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any.

“Loans”: the 3-Year Tranche Loans and the 5-Year Tranche Loans made by the
Lenders to the Borrower pursuant to this Agreement.

 

11



--------------------------------------------------------------------------------

“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (a) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform its obligations under the
Loan Documents, or (c) the ability of the Administrative Agent or any Lender to
enforce their respective rights under the Loan Documents.

“Maturity Date”: as applicable, the earlier of (a) with respect to (i) the
3-Year Tranche Loans, the date that is the three-year anniversary of the Closing
Date and (ii) the 5-year Tranche Loans, the date that is the five-year
anniversary of the Closing Date and (b) the date on which the maturity of the
Loans is accelerated in accordance with the terms of Section 8.02.

“Merger Agreement”: the Agreement and Plan of Merger, dated as of December 3,
2017 among the Borrower, Merger Sub and Aetna, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Merger Sub”: Hudson Merger Sub Corp., a Pennsylvania corporation.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, less, without duplication (a) all current liabilities (due
within one year) as shown on such balance sheet and (b) Intangible Assets and
liabilities relating thereto.

“Net Tangible Assets Test”: as defined in Section 7.01.

“Note”: with respect to each Lender that has requested one in accordance with
Section 2.06, a promissory note evidencing such Lender’s Loans payable to the
order of such Lender or its registered assigns substantially in the form of
Exhibit B-1 or Exhibit B-2, as applicable.

“Other Connection Taxes”: with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or any other Loan Document, Taxes imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.12).

“Participant”: as defined in Section 10.07(d).

“Participant Register”: as defined in Section 10.07(d).

“Patriot Act”: as defined in Section 10.20.

 

12



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question were, in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

“Platform”: as defined in Section 6.07.

“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.

“Pricing Level I”: any time when the Debt Rating of the Borrower by (x) S&P is A
or higher or (y) Moody’s is A2 or higher.

“Pricing Level II”: any time when (a) the Debt Rating of the Borrower by (x) S&P
is A- or higher or (y) Moody’s is A3 or higher and (b) Pricing Level I does not
apply.

“Pricing Level III”: any time when (a) the senior Debt Rating of the Borrower by
(x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or higher and (b) neither
Pricing Level I nor Pricing Level II applies.

“Pricing Level IV”: any time when (a) the Debt Rating of the Borrower by (x) S&P
is BBB or higher or (y) Moody’s is Baa2 or higher and (b) none of Pricing Level
I, Pricing Level II or Pricing Level III applies.

“Pricing Level V”: any time when (a) the Debt Rating of the Borrower by (x) S&P
is BBB- or higher or (y) Moody’s is Baa3 or higher and (b) none of Pricing Level
I, Pricing Level II, Pricing Level III or Pricing Level IV applies.

“Pricing Level VI”: any time when (a) the Debt Rating of the Borrower by (x) S&P
is BB+ or lower or (y) Moody’s is Ba1 or lower and (b) none of Pricing Level I,
Pricing Level II, Pricing Level III, Pricing Level IV or Pricing Level V
applies.

“Pricing Schedule”: the pricing schedule set forth in Schedule I hereto.

“Proceeding”: as defined in Section 10.05.

“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under
Section 4975 of the Internal Revenue Code, Section 408 of ERISA or any
applicable administrative exemptions.

“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.

“PTE”: a prohibited transaction class exemption issued by the United States
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Payment Date”: the last Domestic Business Day of each successive
period of three calendar months’ duration commencing on the Closing Date.

 

13



--------------------------------------------------------------------------------

“Regulatory Change”: the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, implementation, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, in the case
of each of clauses (i) and (ii), shall be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued, but only if any such
requirements are generally applicable to (and for which reimbursement is
generally being sought by the Lenders in respect of) credit transactions similar
to this transaction from similarly situated borrowers (which are parties to
credit or loan documentation containing a provision similar to this definition),
as determined by the Lenders in their respective reasonable discretion.

“Register”: as defined in Section 10.07(c).

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replaced Lender”: as defined in Section 3.12.

“Replacement Lender”: as defined in Section 3.12.

“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts greater
than 50% of the Aggregate Commitment Amount at such time, and (b) at all other
times, Lenders having Loans greater than 50% of the Aggregate Loan Amount at
such time; provided that if the Required Lenders are being determined with
respect to a Class, then the numerator and denominator shall be determined with
respect to the Commitments and/or Loans of such Class only.

“Restricted Payment”: with respect to any Person, any of the following, whether
direct or indirect: (a) the declaration or payment by such Person of any
dividend or distribution on any class of stock of such Person, other than a
dividend payable solely in shares of that class of stock to the holders of such
class, (b) the declaration or payment by such Person of any distribution on any
other type or class of equity interest or equity investment in such Person, and
(c) any redemption, retirement, purchase or acquisition of, or sinking fund or
other similar payment in respect of, any class of stock of, or other type or
class of equity interest or equity investment in, such Person.

“Restrictive Agreement”: as defined in Section 7.07.

“S&P”: Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., or any successor thereto.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC”: as defined in Section 5.02(d).

 

14



--------------------------------------------------------------------------------

“Solvent”: means (a) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, at a fair valuation on a going concern
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated and going
concern basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business,
(c) the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business and
(d) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing as of the Closing Date, would reasonably be
expected to become an actual and matured liability.

“Specified Representations”: each of the representations and warranties made by
the Borrower in Section 4.01(a)(i) (solely as it pertains to the Borrower),
4.02(a), 4.02(b)(ii), 4.03, 4.08 and 4.09(a), the last sentence of Section 4.14
and Section 4.15.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System, as amended). Such reserve percentages shall include
those imposed pursuant to said Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under said Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”: at any time and from time to time, any corporation, partnership,
limited liability company, joint venture or other business entity of which the
Borrower and/or any Subsidiary of the Borrower, directly or indirectly at such
time, either (a) in respect of a corporation, owns or controls more than 50% of
the outstanding stock having ordinary voting power to elect a majority of the
board of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (b) in respect of a partnership, limited liability company,
joint venture or other business entity, is entitled to share in more than 50% of
the profits and losses, however determined.

“Target Material Adverse Effect”: a material adverse effect on the financial
condition, business or results of operations of Aetna and its Subsidiaries,
taken as a whole; provided that no event, change, effect, development or
occurrence to the extent resulting from, arising out of, or relating to any of
the following shall be deemed to constitute, or shall be taken into account in
determining whether there has been, a Target Material Adverse Effect, or whether
a Target Material Adverse Effect would reasonably be expected to occur: (i) any
changes in general United States or global economic conditions, (ii) any changes
in conditions generally affecting the health insurance or managed care industry
(including the Medicare Advantage managed care industry) or any other industry
in which Aetna or any of its Subsidiaries operate, (iii) any decline, in and of
itself, in the market price or trading volume of the Company Common Stock (it
being understood and agreed that the foregoing shall not preclude the Borrower
from asserting that any facts or occurrences giving rise to or contributing to
such decline that are not otherwise excluded from the definition of Target
Material Adverse Effect should be deemed to constitute, or be taken into account
in determining whether there has been, or would reasonably be expected to be, a
Target Material Adverse Effect), (iv) any changes in regulatory, legislative or
political conditions or in securities, credit, financial, debt or other capital
markets, in each case in the United States or any foreign jurisdiction, (v) any
failure, in and of itself, by Aetna or any of its Subsidiaries to meet any
internal or published projections, forecasts, estimates or predictions in
respect of enrollments, revenues, earnings or other financial or operating
metrics for any period (it being understood and agreed that the foregoing shall
not preclude the Borrower from asserting that any facts or occurrences giving
rise to or contributing to such failure that are not otherwise excluded from the
definition of Target Material Adverse Effect should be deemed to constitute, or
be taken into account in determining whether there has been, or would reasonably
be expected to be, a Target Material Adverse Effect), (vi) the execution and
delivery of the Merger

 

15



--------------------------------------------------------------------------------

Agreement, the public announcement or the pendency of the Merger Agreement or
the Merger, the taking of any action required or expressly contemplated by the
Merger Agreement or the identity of, or any facts or circumstances relating to
the Borrower or any of its Subsidiaries, including the impact of any of the
foregoing on the relationships, contractual or otherwise, of Aetna or any of its
Subsidiaries with Governmental Authorities, customers, Providers, suppliers,
partners, officers or employees (it being understood and agreed that the
foregoing shall not apply with respect to any representation or warranty that is
intended to address the consequences of the execution, delivery or performance
of the Merger Agreement or the consummation of the transactions contemplated
thereby), (vii) any adoption, implementation, promulgation, repeal,
modification, amendment, authoritative interpretation, change or proposal of any
Applicable Law of or by any Governmental Authority, (viii) any changes in GAAP,
SAP or ASOPs (or authoritative interpretations thereof), (ix) any changes in
geopolitical conditions, the outbreak or escalation of hostilities, any acts of
war, sabotage, cyberattack or terrorism, or any escalation or worsening of any
such acts of war, sabotage, cyberattack or terrorism threatened or underway as
of the date of the Merger Agreement, (x) any taking of any action at the written
request of or with the consent of the Borrower (it being understood and agreed
that, with respect to any action taken with such consent, the foregoing shall
not preclude the Borrower from asserting that any facts or occurrences resulting
from such action that are not otherwise excluded from the definition of Target
Material Adverse Effect should be deemed to constitute, or be taken into account
in determining whether there has been, or would reasonably be expected to be, a
Target Material Adverse Effect), (xi) any reduction in the credit rating of
Aetna or any of its Subsidiaries (it being understood and agreed that the
foregoing shall not preclude the Borrower from asserting that any facts or
occurrences giving rise to or contributing to such reduction that are not
otherwise excluded from the definition of Target Material Adverse Effect should
be deemed to constitute, or be taken into account in determining whether there
has been, or would reasonably be expected to be, a Target Material Adverse
Effect), (xii) any epidemic, plague, pandemic or other outbreak of illness or
public health event, hurricane, earthquake, flood or other natural disasters,
acts of God or any change resulting from weather conditions, (xiii) any changes
to reimbursement rates or in methods or procedures for determining such rates,
any changes to eligibility requirements or any other programmatic changes by any
Governmental Authority, in each case, whether such changes are applicable
nationally or to only certain geographic areas, or (xiv) any claims, actions,
suits or proceedings arising from allegations of a breach of fiduciary duty or
violation of Applicable Law relating to the Merger Agreement or the Merger,
except in the case of each of clauses (i), (ii), (iv), (vii), (viii) or (xiii),
to the extent that any such event, change, effect, development or occurrence has
a materially disproportionate adverse effect on Aetna and its Subsidiaries,
taken as a whole, relative to the adverse effect such event, change, effect,
development or occurrence has on other companies operating in the industries in
which Aetna and its Subsidiaries operate (it being understood and agreed that
any such disproportionate effect on Aetna and its Subsidiaries to the extent
resulting from the greater concentration of the businesses of Aetna and its
Subsidiaries in any particular industry or geography relative to other companies
operating in the industries in which Aetna and its Subsidiaries operate shall
not be taken into account in determining whether there has been, or would
reasonably be expected to be, a Target Material Adverse Effect). All capitalized
terms used in this definition (other than “Aetna” and the “Borrower”) shall have
the meaning assigned thereto in the Merger Agreement (as in effect on
December 3, 2017).

“Target Representations”: such representations made by Aetna in the Merger
Agreement as are material to the interests of the Lenders (but only to the
extent that the breach of such representations would permit the Borrower or its
applicable Subsidiary (taking into account any applicable cure provisions) to
terminate the Borrower’s or such Subsidiary’s obligations under the Merger
Agreement or to decline to close the Aetna Acquisition as a result of the breach
of such representations in the Merger Agreement).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event”: with respect to any Pension Plan, (a) an ERISA Event,
(b) the termination of a Pension Plan under Section 4041(c) of ERISA, or the
filing of a notice of intent to terminate a Pension Plan under Section 4041(c)
of ERISA, or the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA (except an amendment made after such Pension Plan
satisfies the requirement for a standard termination under Section 4041(b) of
ERISA), (c) the institution of proceedings by the PBGC to terminate a Pension
Plan under Section 4042 of ERISA, or (d) the appointment of a trustee to
administer any Pension Plan under Section 4042 of ERISA.

 

16



--------------------------------------------------------------------------------

“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.

“Transactions”: the consummation of the Aetna Acquisition, the execution,
delivery and performance by the Borrower of this Agreement and the other Loan
Documents, the borrowing of Loans and other credit extensions in connection with
the Aetna Acquisition, the use of proceeds thereof and the other transactions
contemplated hereby and the payment of fees, commissions and expenses related
thereto.

“Threshold Amount”: prior to the later of (x) the termination or other
expiration of the CVS Bridge Facility Commitment Letter in accordance with its
terms and (y) the termination or other expiration of the CVS Bridge Facility if
it is entered into, $250,000,000, and at all other times $200,000,000.

“Type”: with respect to any Loan, the characteristic of such Loan as a Borrowing
of an ABR Loan or a Borrowing of a Eurodollar Loan, each of which constitutes a
Type of Loan.

“Unqualified Amount”: as defined in Section 3.04(c).

“Upstream Dividends”: as defined in Section 7.07(a).

“U.S. Lender”: as defined in Section 3.10(f).

“United States Tax Compliance Certificate”: as defined in Section 3.10(f)(iii).

“Wells Fargo”: Wells Fargo Bank, N.A.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Principles of Construction.

(a) All capitalized terms defined in this Agreement shall have the meanings
given to such capitalized terms herein when used in the other Loan Documents or
in any certificate, opinion or other document made or delivered pursuant hereto
or thereto, unless otherwise expressly provided therein.

(b) Unless otherwise expressly provided herein, the word “fiscal” when used
herein shall refer to the relevant fiscal period of the Borrower. As used in the
Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.01, and
accounting terms partly defined in Section 1.01, to the extent not defined,
shall have the respective meanings given to them under GAAP as in effect from
time to time; provided, that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of, and any accounting term
related thereto shall have the respective meaning given to it under, GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(c) The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
when used in each Loan Document shall refer to such Loan Document as a whole and
not to any particular provision of such Loan Document, and Section, schedule and
exhibit references contained therein shall refer to Sections thereof or
schedules or exhibits thereto unless otherwise expressly provided therein.

 

17



--------------------------------------------------------------------------------

(d) All references herein to a time of day shall mean the then applicable time
in New York, New York, unless otherwise expressly provided herein.

(e) Section headings have been inserted in the Loan Documents for convenience
only and shall not be construed to be a part thereof. Unless the context
otherwise requires, words in the singular number include the plural, and words
in the plural include the singular.

(f) Whenever in any Loan Document or in any certificate or other document made
or delivered pursuant thereto, the terms thereof require that a Person sign or
execute the same or refer to the same as having been so signed or executed, such
terms shall mean that the same shall be, or was, duly signed or executed by
(i) in respect of any Person that is a corporation, any duly authorized officer
thereof, and (ii) in respect of any other Person (other than an individual), any
analogous counterpart thereof.

(g) The words “include” and “including”, when used in each Loan Document, shall
mean that the same shall be included “without limitation”, unless otherwise
specifically provided.

(h) All references to “knowledge” or “awareness” of the Borrower or any
Subsidiary thereof means the actual knowledge of an Authorized Officer of the
Borrower or such Subsidiary.

ARTICLE II

AMOUNT AND TERMS OF LOANS

SECTION 2.01. The Loans. Subject to the terms and conditions hereof, each Lender
severally (and not jointly) agrees to make Loans in Dollars to the Borrower on
the Closing Date in an amount equal to (a) with respect to the 3-Year Tranche
Loans, such Lender’s 3-Year Tranche Commitments and (b) with respect to the
5-Year Tranche Loans, such Lender’s 5-year Tranche Commitments; provided that
if, for any reason, the Borrower has elected in its sole discretion not to
request a drawing of the full amount of any Lender’s Commitment on the Closing
Date, the undrawn portion thereof shall automatically be cancelled upon giving
effect to the funding of the drawn Loans on the Closing Date. Any amount
borrowed under this Section 2.01 and subsequently repaid or prepaid may not be
reborrowed. Each Lender’s Commitment shall terminate (or be reduced, as
applicable) immediately and without further action (i) on the Closing Date after
giving effect to the funding of such Lender’s Commitment in full on the Closing
Date or (ii) in accordance with Section 2.04. At the option of the Borrower,
indicated in a Borrowing Request (which such Borrowing Request shall not include
any representations and warranties or any certifications, in each case, as a
condition to the funding of all the Loans), Loans may be made as ABR Loans or
Eurodollar Loans. The Loans shall be made ratably among each Class of Loans.

SECTION 2.02. Notice of Borrowing. The Borrower agrees to deliver to the
Administrative Agent a Borrowing Request no later than (a) 12:00 P.M. at least
one Domestic Business Day prior to the proposed Borrowing Date in the case of
Loans that consist of ABR Loans and (b) 12:00 P.M. at least three Eurodollar
Business Days prior to the proposed Borrowing Date in the case of Loans that
consist of Eurodollar Loans; provided, that, notwithstanding the foregoing, a
Borrowing Request delivered by the Borrower may state that such Borrowing
Request is conditioned upon the consummation of the Aetna Acquisition having
occurred or occurring substantially concurrently with the making and the funding
of the Loans being requested thereunder (such Borrowing Request to specify the
proposed effective date of the Aetna Acquisition), in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
such specified effective date) if such condition is not satisfied and the
Borrower indemnifies the Lenders in accordance with Section 3.05, if applicable.
Such notice shall specify (i) the aggregate principal amount requested to be
borrowed under the Commitments, (ii) the proposed Borrowing Date, (iii) whether
the borrowing of Loans is to be made as an ABR Loan or as a Eurodollar Loan and
(iv) the Interest Period, in the case of a Eurodollar Loan; provided, however,
that such notice shall not include any representations and warranties or any
certifications, in each case, as a condition to the funding of all the Loans.
Each Eurodollar Loan to be made on the Borrowing Date shall equal no less than
$10,000,000, or an integral multiple of $1,000,000 in excess thereof. Each ABR
Loan made on the Borrowing Date shall equal no less than $5,000,000 or an
integral multiple of $500,000 in excess thereof. The Administrative Agent shall
promptly notify each Lender (by telephone or otherwise, such notification to be
confirmed by fax, email or other writing) of such Borrowing Request. Subject to
its receipt of each such notice from the Administrative Agent

 

18



--------------------------------------------------------------------------------

and subject to the terms and conditions hereof, each Lender shall make
immediately available funds available to the Administrative Agent at the address
therefor set forth in Section 10.02 not later than 9:00 A.M. on the Borrowing
Date in an amount equal to such Lender’s Commitment.

SECTION 2.03. Use of Proceeds. The Borrower agrees that the proceeds of the
Loans shall be used solely to finance the Aetna Acquisition and to pay fees,
commissions and expenses in connection therewith. Notwithstanding anything to
the contrary contained in any Loan Document, the Borrower further agrees that no
part of the proceeds of any Loan will be used, directly or indirectly, and
whether immediately, incidentally or ultimately (a) for a purpose which violates
any law, rule or regulation of any Governmental Authority, including the
provisions of Regulations U or X of the Board of Governors of the Federal
Reserve System, as amended, or any provision of this Agreement, including,
without limitation, the provisions of Section 4.09 or (b) to make a loan to any
director or executive officer of the Borrower or any Subsidiary.

SECTION 2.04. Termination or Reduction of Commitments.

(a) Voluntary Termination or Reductions. At the Borrower’s option in its sole
and absolute discretion and upon at least one Domestic Business Day’s prior
irrevocable notice to the Administrative Agent, the Borrower may (i) terminate
the Commitments at any time, or (ii) permanently reduce the Aggregate Commitment
Amount, in part at any time and from time to time, provided, that each such
partial reduction shall be in an amount equal to at least $5,000,000 or an
integral multiple of $1,000,000 in excess thereof or the entire remaining amount
of the 3-Year Tranche Commitments or the 5-Year Tranche Commitments, and
provided, further, that, notwithstanding the foregoing, a notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or transactions
(such notice to specify the proposed effective date), in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to such specified effective date) if such condition is not satisfied and
the Borrower shall indemnify the Lenders in accordance with Section 3.05, if
applicable.

(b) Termination on Commitment Termination Date. Unless previously terminated by
the Borrower in its sole and absolute discretion pursuant to Section 2.04(a)
above, the Commitments shall terminate on the first to occur of (i) the
consummation of the Aetna Acquisition without borrowing of the Loans, (ii) the
termination of the Merger Agreement in accordance with its terms and such
termination having either been publicly announced by the Borrower or the
Administrative Agent having received written notice thereof from the Borrower
(which notice the Borrower agrees to provide upon such termination) and
(iii) the End Date (the date of such earliest occurrence, the “Commitment
Termination Date”) unless the making and the funding of all the Loans has
occurred on or prior to the Commitment Termination Date subject to the terms and
conditions set forth herein; provided, however, that the termination of the
Commitments shall not prejudice the rights and remedies of the Borrower in
respect of any breach of this Agreement that occurred prior to such termination.
Any termination of the Commitments pursuant to this Section 2.04(b) shall be
permanent. Notwithstanding anything in this Agreement or any other Loan Document
to the contrary, prior to the making and funding of all of the Loans on the
Closing Date, the Commitments shall only be terminated or reduced pursuant to
this Section 2.04.

(c) In General. The Administrative Agent shall promptly notify each Lender of
any termination of the Commitments in whole or in part pursuant to
Section 2.04(a) or (b). Each reduction of the Aggregate Commitment Amount shall
be allocated ratably between each Class of Commitments then outstanding, and
made ratably among the Lenders within each Class in accordance with their
respective Commitments (or as between Lenders that are Affiliates of each other,
as they may determine and notify the Administrative Agent).

SECTION 2.05. Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower may prepay Loans, in whole or in part,
without premium or penalty, but subject to Section 3.05 at any time and from
time to time, by notifying the Administrative Agent in writing at least three
Eurodollar Business Days, in the case of a prepayment of Eurodollar Loans, or
one Domestic Business Day, in the case of a prepayment of ABR Loans, prior to
the proposed prepayment date specifying (i) the Loans to be prepaid, (ii) the
amount to be prepaid, and (iii) the date of prepayment. Upon receipt of each
such notice, the Administrative Agent shall promptly notify each Lender thereof.
Each such notice given by the Borrower pursuant to this Section 2.05(a) shall be
irrevocable, provided, that, notwithstanding the foregoing, a

 

19



--------------------------------------------------------------------------------

notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or transactions
(such notice to specify the proposed effective date), in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to such specified effective date) if such condition is not satisfied and
the Borrower shall indemnify the Lenders in accordance with Section 3.05, if
applicable. Each partial prepayment of any Borrowing shall be (A) in the case of
Eurodollar Loans, in a minimum amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof or the entire remaining amount of the 3-Year
Tranche Loans or the 5-Year Tranche Loans, and (B) in the case of ABR Loans, in
a minimum amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof or the entire remaining amount of the 3-Year Tranche Loans or the 5-Year
Tranche Loans. Each prepayment of the Loans shall be (x) allocated among each
Class of Loans as directed by the Borrower (in its sole and absolute discretion)
and applied ratably to the Loans within such Class included in the prepayments
and (y) with respect to any prepayment of the 5-Year Tranche Loans, applied to
the remaining amortization payments with respect to the 5-Year Tranche Loans as
directed by the Borrower (in its sole and absolute discretion).

(b) Amortization of 5-Year Tranche. The Borrower shall pay to the Administrative
Agent for the account of each 5-Year Tranche Lender on each Quarterly Payment
Date following the Closing Date, the applicable percentage determined in
accordance with the grid set forth below of the aggregate principal amount of
the 5-Year Tranche Loans made on the Closing Date:

 

Quarterly Payment Dates

   Applicable Percentage
Per Three Calendar Months’ Period

Each payment date occurring after the Closing Date until and including the first
anniversary of the Closing Date

   0%

Each payment date occurring after the first anniversary of the Closing Date
until and including the second anniversary of the Closing Date

   1.25%

Each payment date occurring after the second anniversary of the Closing Date
until and including the third anniversary of the Closing Date

   1.25%

Each payment date occurring after the third anniversary of the Closing Date
until and including the fourth anniversary of the Closing Date

   2.5%

Each payment date thereafter until and including the fifth anniversary of the
Closing Date

   2.5%

(c) Maturity. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the aggregate outstanding
principal balance of all Loans on the applicable Maturity Date with respect to
such Loan.

(d) In General. Simultaneously with each prepayment hereunder, the Borrower
shall prepay all accrued interest on the amount prepaid through the date of
prepayment and indemnify the Lenders in accordance with Section 3.05, if
applicable.

SECTION 2.06. Notes. Any Lender may request that the Loans made by it be
evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to such Person or its registered assigns.
Thereafter, all Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.07) be represented by a
Note in like form payable to the payee named therein and its registered assigns.

SECTION 2.07. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

20



--------------------------------------------------------------------------------

(a) No Fees shall accrue for the benefit of, or shall be payable to, any
Defaulting Lender for any period in which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Fee that otherwise would
have been required to have been paid to such Defaulting Lender);

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01); provided, that any waiver, amendment or modification with
respect to the following shall require the consent of such Defaulting Lender:
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders, (ii) any waiver, amendment or modification increasing
the Commitment of such Defaulting Lender, (iii) any waiver, amendment or
modification reducing the principal amount owed under the Loan Documents to such
Defaulting Lender (other than by payment thereof), (iv) any waiver, amendment or
modification extending the final maturity of sums owed to such Defaulting
Lender, or (v) a modification of this Section 2.07(b);

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.09 but
excluding Section 3.12) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iii) third, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (iv) fourth, to the payment of any
amounts owing to the Lenders as a result of any final and non-appealable
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (v) fifth, to the payment of any amounts owing
to the Borrower as a result of any final and non-appealable judgment of a court
of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; and

(d) the Borrower shall have the right at any time during which a Lender is a
Defaulting Lender to replace such Defaulting Lender pursuant to Section 3.12.

ARTICLE III

PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

SECTION 3.01. Disbursement of the Proceeds of the Loans. The Administrative
Agent shall disburse the proceeds of the Loans at its office specified in
Section 10.02 by wire transfer to the Borrower in accordance with instructions
provided to the Administrative Agent by the Borrower. Unless the Administrative
Agent shall have received prior notice from a Lender (by telephone or otherwise,
such notice to be confirmed by fax, email or other writing) that such Lender
will not make available to the Administrative Agent such Lender’s share of the
Loans to be made by it on a Borrowing Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Borrowing Date in accordance with this Section 3.01, provided, that such
Lender received notice thereof from the Administrative Agent in accordance with
the terms hereof, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such Borrowing Date a
corresponding amount. If and to the extent such Lender shall not have so made
such amount available to the Administrative Agent, such Lender and the Borrower
severally agree to pay to the Administrative Agent, forthwith on demand, such
corresponding amount (to the extent not previously paid by the other), together
with interest thereon for each day from the date such amount is made available
to the Borrower until the date such amount is paid to the Administrative Agent,
at a rate per annum equal to, in the case of the Borrower, the applicable
interest rate set forth in Section 3.04(a) and, in the case of such Lender, the
Federal Funds Effective Rate (but not less than 0.0%) from the date such payment
is due until the third day after such date and, thereafter, at the Federal Funds
Effective Rate (but not less than 0.0%) plus 2%. Any such payment by the
Borrower shall be without prejudice to its rights

 

21



--------------------------------------------------------------------------------

against such Lender. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Loan as
part of such Loans for purposes of this Agreement, which Loan shall be deemed to
have been made by such Lender on the Borrowing Date applicable to such Loans.

SECTION 3.02. Payments.

(a) Each payment, including each prepayment, of principal and interest on the
Loans and of the Commitment Fees (collectively, together with all of the other
fees to be paid to the Administrative Agent, the Joint Lead Arrangers and the
Lenders under this Agreement and the Fee Letter, the “Fees”), and of all of the
other amounts to be paid to the Administrative Agent and the Lenders in
connection with the Loan Documents (other than amounts payable to a Lender under
Section 3.05, Section 3.06, Section 3.10, Section 10.05 and Section 10.10) shall
be made by the Borrower to the Administrative Agent at its office specified in
Section 10.02 without setoff, deduction or counterclaim in funds immediately
available in New York by 3:00 P.M. on the due date for such payment. The failure
of the Borrower to make any such payment by such time shall not constitute a
default hereunder, provided, that such payment is made on such due date, but any
such payment made after 3:00 P.M. on such due date shall be deemed to have been
made on the next Domestic Business Day or Eurodollar Business Day, as the case
may be, for the purpose of calculating interest on amounts outstanding on the
Loans. If the Borrower has not made any such payment prior to 3:00 P.M., the
Borrower hereby authorizes the Administrative Agent to deduct the amount of any
such payment from such account(s) as the Borrower may from time to time
designate in writing to the Administrative Agent, upon which the Administrative
Agent shall apply the amount of such deduction to such payment. Promptly upon
receipt thereof by the Administrative Agent, each payment of principal and
interest on the Loans shall be remitted by the Administrative Agent in like
funds as received to each Lender (i) first, pro rata according to the amount of
interest which is then due and payable to the Lenders, and (ii) second, pro rata
according to the amount of principal which is then due and payable to the
Lenders. Each payment of the Commitment Fees payable to the Lenders shall be
promptly transmitted by the Administrative Agent in like funds as received to
each Lender pro rata according to such Lender’s Commitment Amount or, if the
Commitments shall have terminated or been terminated, according to the
outstanding principal amount of such Lender’s Loans.

(b) If any payment hereunder or under the Loans shall be due and payable on a
day which is not a Domestic Business Day or a Eurodollar Business Day, as the
case may be, the due date thereof (except as otherwise provided in the
definition of Interest Period) shall be extended to the next Domestic Business
Day or Eurodollar Business Day, as the case may be, and (except with respect to
payments in respect of the Commitment Fees) interest shall be payable at the
applicable rate specified herein during such extension.

SECTION 3.03. Conversions; Other Matters.

(a) The Borrower may elect at any time and from time to time to Convert one or
more Eurodollar Loans to an ABR Loan by giving the Administrative Agent at least
one Domestic Business Day’s prior irrevocable written notice of such election,
specifying the amount to be so Converted. In addition, the Borrower may elect at
any time and from time to time to Convert an ABR Loan to any one or more new
Eurodollar Loans or to Convert any one or more existing Eurodollar Loans to any
one or more new Eurodollar Loans by giving the Administrative Agent no later
than 10:00 A.M. at least two Eurodollar Business Days’ prior irrevocable written
notice of such election, specifying the amount to be so Converted and the
initial Interest Period relating thereto; provided, that any Conversion of an
ABR Loan to a Eurodollar Loan shall only be made on a Eurodollar Business Day;
provided, further, that, notwithstanding the foregoing, a notice of Conversion
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or transactions (such notice to specify
the proposed effective date), in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to such specified
effective date) if such condition is not satisfied and the Borrower indemnifies
the Lenders in accordance with Section 3.05, if applicable. The Administrative
Agent shall promptly provide the Lenders with notice of each such election. Each
Conversion of Loans shall be made pro rata according to the outstanding
principal amount of the Loans of each Lender. ABR Loans and Eurodollar Loans may
be Converted pursuant to this Section 3.03 in whole or in part; provided, that
the amount to be Converted to each Eurodollar Loan, when aggregated with any
Eurodollar Loan to be made on such date in accordance with Section 2.01 and
having the same Interest Period as such first Eurodollar Loan, shall equal no
less than $10,000,000 or an integral multiple of $1,000,000 in excess thereof or
the entire remaining amount of the 3-Year Tranche Loans or the 5-Year Tranche
Loans.

 

22



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not have the right to elect to Convert any existing ABR Loan to a
Eurodollar Loan or to Convert any existing Eurodollar Loan to a new Eurodollar
Loan if (i) a Default or Event of Default under Section 8.01(a),
Section 8.01(b), Section 8.01(g), Section 8.01(h) or Section 8.01(i) shall then
exist, or (ii) any other Event of Default shall then exist and the
Administrative Agent shall have notified the Borrower at the request of the
Required Lenders that no ABR Loan or Eurodollar Loan may be Converted to a new
Eurodollar Loan. In such event, such ABR Loan shall be automatically continued
as an ABR Loan or such Eurodollar Loan shall be automatically Converted to an
ABR Loan on the last day of the Interest Period applicable to such Eurodollar
Loan. The foregoing shall not affect any other rights or remedies that the
Administrative Agent or any Lender may have under this Agreement or any other
Loan Document.

(c) Each Conversion shall be effected by each Lender by applying the proceeds of
each new ABR Loan or Eurodollar Loan, as the case may be, to the existing ABR
Loan or Eurodollar Loan (or portion thereof) being Converted (it being
understood that such Conversion shall not constitute a borrowing for purposes of
Article IV or Section 5.02).

(d) Notwithstanding any other provision of any Loan Document:

(i) if the Borrower shall have failed to elect a Eurodollar Loan under
Section 2.02 or this Section 3.03, as the case may be, in connection with the
borrowing of Loans or expiration of an Interest Period with respect to any
existing Eurodollar Loan, the amount of the Loans subject to the borrowing or
such existing Eurodollar Loan shall thereafter be an ABR Loan until such time,
if any, as the Borrower shall elect a new Eurodollar Loan pursuant to this
Section 3.03, and

(ii) the Borrower shall not be permitted to select a Eurodollar Loan the
Interest Period in respect of which ends later than the applicable Maturity Date
for such Class of Loans.

SECTION 3.04. Interest Rates and Payment Dates.

(a) Prior to Maturity. Except as otherwise provided in Section 3.04(b) and
Section 3.04(c), the Loans shall bear interest on the unpaid principal balance
thereof at the applicable interest rate or rates per annum set forth below:

 

LOANS

  

RATE

ABR Loans

   Alternate Base Rate plus the Applicable Margin.

Eurodollar Loans

   Eurodollar Rate applicable thereto plus the Applicable Margin.

(b) Late Payment Rate. Any payment of principal or interest on the Loans, Fees
or other amounts payable by the Borrower under the Loan Documents shall, after
the occurrence and during the continuance of an Event of Default pursuant to
Sections 8.01(a), 8.01(b), 8.01 (g), 8.01 (h) or 8.01(i), bear interest, in the
case of principal or interest on a Loan, at the applicable interest rate on such
Loan plus 2% per annum and, in the case of any Fees or other amounts, at the
Alternate Base Rate plus the Applicable Margin plus 2% per annum, in each case
from the due date thereof until the date such payment is made (whether before or
after the entry of any judgment thereon).

(c) Highest Lawful Rate. Notwithstanding anything to the contrary contained in
this Agreement, at no time shall the interest rate payable to any Lender on any
of its Loans, together with the Fees and all other amounts payable hereunder to
such Lender to the extent the same constitute or are deemed to constitute
interest, exceed the Highest Lawful Rate. If in respect of any period during the
term of this Agreement, any amount paid to any Lender hereunder, to the extent
the same shall (but for the provisions of this Section 3.04) constitute or be
deemed to constitute interest, would exceed the maximum amount of interest
permitted by the Highest Lawful Rate during such period (such amount being
hereinafter referred to as an “Unqualified Amount”), then (i) such Unqualified
Amount shall be applied or shall be deemed to have been applied as a prepayment
of the Loans of such Lender, and (ii) if, in any subsequent period during the
term of this Agreement, all amounts payable hereunder to such Lender in respect
of such period which constitute or shall be deemed to constitute interest shall
be less than the

 

23



--------------------------------------------------------------------------------

maximum amount of interest permitted by the Highest Lawful Rate during such
period, then the Borrower shall pay to such Lender in respect of such period an
amount (each a “Compensatory Interest Payment”) equal to the lesser of (x) a sum
which, when added to all such amounts, would equal the maximum amount of
interest permitted by the Highest Lawful Rate during such period, and (y) an
amount equal to the aggregate sum of all Unqualified Amounts less all other
Compensatory Interest Payments.

(d) General. Interest shall be payable in arrears on each Interest Payment Date,
on the applicable Maturity Date, to the extent provided in Section 2.05(d) and
upon each prepayment of the Loans. Any change in the interest rate on the Loans
resulting from an increase or a decrease in the Alternate Base Rate or any
reserve requirement shall become effective as of the opening of business on the
day on which such change shall become effective. The Administrative Agent shall,
as soon as practicable, notify the Borrower and the Lenders of the effective
date and the amount of each change in the Alternate Base Rate, but any failure
to so notify shall not in any manner affect the obligation of the Borrower to
pay interest on the Loans in the amounts and on the dates set forth herein. Each
determination by the Administrative Agent of the Alternate Base Rate and the
Eurodollar Rate pursuant to this Agreement shall be conclusive and binding on
the Borrower absent manifest error. The Borrower acknowledges that to the extent
interest payable on the Loans is based on the Alternate Base Rate, such rate is
only one of the bases for computing interest on loans made by the Lenders, and
by basing interest payable on ABR Loans on the Alternate Base Rate, the Lenders
have not committed to charge, and the Borrower has not in any way bargained for,
interest based on a lower or the lowest rate at which the Lenders may now or in
the future make extensions of credit to other Persons. All interest (other than
interest calculated with reference to the Alternate Base Rate) shall be
calculated on the basis of a 360-day year for the actual number of days elapsed,
and all interest determined with reference to the Alternate Base Rate shall be
calculated on the basis of a 365/366-day year for the actual number of days
elapsed.

SECTION 3.05. Indemnification for Loss. Notwithstanding anything contained
herein to the contrary, if: (i) the Borrower shall fail to borrow a Eurodollar
Loan or if the Borrower shall fail to Convert all or any portion of any Loan
constituting an ABR Loan to a Eurodollar Loan after it shall have given notice
to do so in which it shall have requested a Eurodollar Loan pursuant to
Section 2.02 or Section 3.03, as the case may be, (ii) a Eurodollar Loan shall
be terminated for any reason prior to the last day of the Interest Period
applicable thereto, (iii) any repayment or prepayment of the principal amount of
a Eurodollar Loan is made for any reason on a date that is prior to the last day
of the Interest Period applicable thereto, (iv) the Borrower shall have revoked
a Borrowing Request, a notice of prepayment, a notice of termination of the
Commitments or a notice of Conversion that was conditioned upon the
effectiveness of other credit facilities or transactions pursuant to
Section 2.02, Section 2.04, Section 2.05 or Section 3.03, or (v) a Eurodollar
Loan is assigned other than on the last day of the Interest Period applicable
thereto as a result of a replacement of a Lender pursuant to clause (x) of
Section 3.12, then the Borrower agrees to indemnify each Lender against, and to
pay on demand directly to such Lender the amount (calculated by such Lender
using any method chosen by such Lender which is customarily used by such Lender
for such purpose for borrowers similar to the Borrower) equal to any loss or
expense suffered by such Lender as a result of such failure to borrow or
Convert, or such termination, repayment, prepayment or revocation, including any
loss, cost or expense suffered by such Lender in liquidating or employing
deposits acquired to fund or maintain the funding of such Eurodollar Loan or
redeploying funds prepaid or repaid, in amounts which correspond to such
Eurodollar Loan, and any reasonable internal processing charge customarily
charged by such Lender in connection therewith for borrowers similar to the
Borrower.

SECTION 3.06. Reimbursement for Costs, Etc. If at any time or from time to time
there shall occur a Regulatory Change and any Lender shall have reasonably
determined that such Regulatory Change (i) shall have had or will thereafter
have the effect of reducing (A) the rate of return on such Lender’s capital or
liquidity or the capital or liquidity of any Person directly or indirectly
owning or controlling such Lender (each a “Control Person”), or (B) the asset
value (for capital or liquidity purposes) to such Lender or such Control Person,
as applicable, of the Loans, or any participation therein, in any case to a
level below that which such Lender or such Control Person could have achieved or
would thereafter be able to achieve but for such Regulatory Change (after taking
into account such Lender’s or such Control Person’s policies regarding capital
or liquidity), (ii) will impose, modify or deem applicable any reserve, asset,
special deposit or special assessment requirements on deposits obtained in the
interbank eurodollar market in connection with the Loan Documents (excluding,
with respect to any Eurodollar Loan, any such requirement which is included in
the determination of the rate applicable thereto), or (iii) will subject such
Lender or such Control Person, as applicable, to any tax (documentary, stamp or
otherwise) with respect to this

 

24



--------------------------------------------------------------------------------

Agreement, any Note or any other Loan Document (except, in the case of clause
(iii) above, for any Indemnified Taxes, Excluded Taxes, or Other Taxes) then, in
each such case, within ten days after demand by such Lender, the Borrower shall
pay directly to such Lender or such Control Person, as the case may be, such
additional amount or amounts as shall be sufficient to compensate such Lender or
such Control Person, as the case may be, for any such reduction, reserve or
other requirement, tax, loss, cost or expense (excluding general administrative
and overhead costs) (collectively, “Costs”) attributable to such Lender’s or
such Control Person’s compliance during the term hereof with such Regulatory
Change, but only if such Costs are generally applicable to (and for which
reimbursement is generally being sought by such Lender or such Control Person,
as applicable, in respect of) credit transactions similar to this transaction
from similarly situated borrowers (which are parties to credit or loan
documentation containing a provision similar to this Section 3.06), as
determined by such Lender in its reasonable discretion. Each Lender may make
multiple requests for compensation under this Section 3.06.

Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.06 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively. In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change. The Borrower’s obligation to
compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).

SECTION 3.07. Illegality of Funding. Notwithstanding any other provision hereof,
if any Lender shall reasonably determine that any law, regulation, treaty or
directive, or any change therein or in the interpretation or application
thereof, shall make it unlawful for such Lender to make or maintain any
Eurodollar Loan as contemplated by this Agreement, such Lender shall promptly
notify the Borrower and the Administrative Agent thereof, and (a) the commitment
of such Lender to make such Eurodollar Loans or Convert ABR Loans to such
Eurodollar Loans shall forthwith be suspended, (b) such Lender shall fund its
portion of each requested Eurodollar dollar as an ABR Loan and (c) such Lender’s
Loans then outstanding as such Eurodollar Loans, if any, shall be Converted
automatically to an ABR Loan on the last day of the then current Interest Period
applicable thereto or at such earlier time as may be required. If the commitment
of any Lender with respect to Eurodollar Loans is suspended pursuant to this
Section 3.07 and such Lender shall have obtained actual knowledge that it is
once again legal for such Lender to make or maintain Eurodollar Loans, such
Lender shall promptly notify the Administrative Agent and the Borrower thereof
and, upon receipt of such notice by each of the Administrative Agent and the
Borrower, such Lender’s commitment to make or maintain Eurodollar Loans shall be
reinstated. If the commitment of any Lender with respect to Eurodollar Loans is
suspended pursuant to this Section 3.07, such suspension shall not otherwise
affect such Lender’s Commitment.

SECTION 3.08. Option to Fund; Substituted Interest Rate.

(a) Each Lender has indicated that, if the Borrower requests a Eurodollar Loan,
such Lender may wish to purchase one or more deposits in order to fund or
maintain its funding of its Loan during the Interest Period with respect
thereto; it being understood that the provisions of this Agreement relating to
such funding are included only for the purpose of determining the rate of
interest to be paid in respect of such Eurodollar Loan and any amounts owing
under Section 3.05 and Section 3.06. Each Lender shall be entitled to fund and
maintain its funding of all or any part of each Eurodollar Loan in any manner it
sees fit, but all such determinations hereunder shall be made as if such Lender
had actually funded and maintained its Loan during the applicable Interest
Period through the purchase of deposits in an amount equal to the amount of its
Loan and having a maturity corresponding to such Interest Period. Each Lender
may fund its Loans from or for the account of any branch or office of such
Lender as such Lender may choose from time to time, subject to Section 3.10.

(b) In the event that (i) the Administrative Agent shall have determined in good
faith (which determination shall be conclusive and binding upon the Borrower
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period or if by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate applicable pursuant to Section 2.02 or Section 3.03, or (ii) the
Required Lenders

 

25



--------------------------------------------------------------------------------

shall have notified the Administrative Agent that they have in good faith
determined (which determination shall be conclusive and binding on the Borrower
absent manifest error) that the applicable Eurodollar Rate will not adequately
and fairly reflect the cost to such Lenders of maintaining or funding loans
bearing interest based on such Eurodollar Rate with respect to any portion of
the Loans that the Borrower has requested be made as Eurodollar Loans or any
Eurodollar Loan that will result from the requested Conversion of any portion of
the Loans into Eurodollar Loans (each, an “Affected Loan”), the Administrative
Agent shall promptly notify the Borrower and the Lenders (by telephone or
otherwise, to be promptly confirmed in writing) of such determination on or, to
the extent practicable, prior to the requested Borrowing Date or Conversion date
for such Affected Loans. If the Administrative Agent shall give such notice,
(A) any Affected Loans shall be made as ABR Loans, (B) the Loans (or any portion
thereof) that were to have been Converted to Affected Loans shall be Converted
to or continued as ABR Loans, and (C) any outstanding Affected Loans shall be
Converted, on the last day of the then current Interest Period with respect
thereto, to ABR Loans. Until any notice under clauses (i) or (ii), as the case
may be, of this Section 3.08(b) has been withdrawn by the Administrative Agent
(by notice to the Borrower) promptly upon either (x) the Administrative Agent
having determined that such circumstances affecting the relevant market no
longer exist and that adequate and reasonable means do exist for determining the
Eurodollar Rate pursuant to Section 2.02 or Section 3.03, or (y) the
Administrative Agent having been notified by the Required Lenders that
circumstances no longer render the Loans (or any portion thereof) Affected
Loans, no further Eurodollar Loans shall be required to be made by the Lenders
nor shall the Borrower have the right to Convert all or any portion of the Loans
to Eurodollar Loans.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for similarly situated borrowers and similar Dollar denominated
syndicated credit facilities for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into a mutually
acceptable amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement (other than the Borrower) so long as the Administrative Agent
shall not have received, within five Domestic Business Days of the date written
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 3.08(c), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Conversion request that requests the
conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Loan, such Loan shall be made as an ABR Loan; provided, that, after the
occurrence of the circumstances described in clause (i) or (ii) above, the
Borrower may revoke any pending Borrowing Request for a Borrowing of, Conversion
to or continuation of Eurodollar Loans (to the extent of the affected Eurodollar
Loans or Interest Periods); provided, further that if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 3.09. Certificates of Payment and Reimbursement. Each Lender agrees, in
connection with any request by it for payment or reimbursement pursuant to
Section 3.05 or Section 3.06, to provide the Borrower with a certificate, signed
by an officer of such Lender setting forth a description in reasonable detail of
any such payment or reimbursement and the applicable Section of this Agreement
pursuant to and in accordance with which such request is made. Each
determination by such Lender of such payment or reimbursement shall be
conclusive absent manifest error.

SECTION 3.10. Taxes; Net Payments.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or

 

26



--------------------------------------------------------------------------------

withholding for any Indemnified Taxes or Other Taxes, provided, that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.10) the Administrative Agent or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes or Other Taxes been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
clause (a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 30 days after demand therefor, for
the full amount of any Indemnified Taxes imposed on or with respect to any
payment made by or on account of any obligation of the Borrower under any Loan
Document or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.10) paid by
the Administrative Agent or such Lender and, without duplication, any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by such Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of such Lender, shall be conclusive absent manifest
error. After any Lender learns of the imposition of any Indemnified Taxes or
Other Taxes, such Lender will as soon as reasonably practicable notify the
Borrower thereof; provided, that the failure to provide Borrower with such
notice shall not release the Borrower from its indemnification obligations under
this Section 3.10.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(d) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

27



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent and (ii) upon the request of
the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income Tax treaty to which the
United States of America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate (a “United States Tax Compliance Certificate”) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code nor (D) engaged in the conduct
of a trade or business within the United States to which the interest payment is
effectively connected and (y) duly completed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E,

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), a complete and executed Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a United
States Tax Compliance Certificate, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided, that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender shall provide a United States
Tax Compliance Certificate, on behalf of such beneficial owner(s) in lieu of
requiring each beneficial owner to provide its own certificate, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Without limiting the foregoing, upon request of the Administrative Agent or the
Borrower, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code that lends to the Borrower
(each, a “U.S. Lender”) shall deliver to the Administrative Agent and the
Borrower two duly signed, properly completed copies of Internal Revenue Service
Form W-9 on or prior to the Effective Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding, or any successor form.

 

28



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.10, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.10 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided, that the
Borrower, upon the request of the Administrative Agent or such Lender agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund or Tax credit to such Governmental
Authority. This clause shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

(h) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.06, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to this Section 3.10, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.06 or this Section 3.10, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable and documented out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(i) Survival. Each party’s obligations under this Section 3.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 3.11. Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the ratable account of each Lender (allocated according to the date on
which such Lender provided its Commitment in accordance with the terms of this
Agreement) commitment fees (the “Commitment Fees”) during the period commencing
on the Commitment Fee Commencement Date to but excluding the date on which such
Commitment terminates, payable quarterly in arrears on the last day of each
March, June, September and December of each year, commencing on the first such
date to occur after the Commitment Fee Commencement Date and on the date on
which such Commitment terminates, at a rate per annum equal to the Applicable
Commitment Fee Rate on the undrawn and available Commitment Amount of such
Lender (as determined on a daily basis). Notwithstanding anything to the
contrary contained in this Section 3.11, on and after the date on which
Commitments terminate, the Commitment Fees shall be payable upon demand. In
addition, upon each reduction of the Aggregate Commitment Amount, the Borrower
shall pay the Commitment Fees accrued on the amount of such reduction through
the date of such reduction. The Commitment Fees shall be computed on the basis
of a 360-day year for the actual number of days elapsed.

SECTION 3.12. Replacement of Lender. If (x) the Borrower is obligated to pay to
any Lender any amount under Section 3.06 or Section 3.10, the Borrower shall
have the right within 90 days thereafter or (y) any Lender shall be a Defaulting
Lender, the Borrower shall have the right at any time during which such Lender
shall remain a Defaulting Lender, in accordance with the requirements of
Section 10.07(b) and only if no Default shall exist, to replace such Lender (the
“Replaced Lender”) with one or more Eligible Assignees (each a “Replacement
Lender”), reasonably acceptable to the Administrative Agent, provided, that
(i) at the time of any replacement pursuant to this Section 3.12, the
Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to Section 10.07(b) (with the processing and recordation fee referred
to in Section 10.07(b) payable pursuant to said Section 10.07(b) to be paid by
the Replacement Lender) pursuant to which the Replacement Lender shall acquire
the Commitment and the outstanding Loans of the Replaced Lender and, in
connection therewith, shall pay the following: (a) to the Replaced Lender, an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued and unpaid interest on, all outstanding Loans of the Replaced Lender and
(B) an amount equal to

 

29



--------------------------------------------------------------------------------

all accrued, but unpaid, fees owing to the Replaced Lender and (b) to the
Administrative Agent an amount equal to all amounts owed by such Replaced Lender
to the Administrative Agent under this Agreement, including, without limitation,
an amount equal to the principal of, and all accrued and unpaid interest on, all
outstanding Loans of the Replaced Lender, a corresponding amount of which was
made available by the Administrative Agent to the Borrower pursuant to
Section 3.01 and which has not been repaid to the Administrative Agent by such
Replaced Lender or the Borrower, and (ii) all obligations of the Borrower owing
to the Replaced Lender (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the respective
Assignment and Assumptions and the payment of amounts referred to in clauses
(i) and (ii) of this Section 3.12, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement that are
intended to survive the termination of the Commitments and the repayment of the
Loans which may be applicable to any such Replaced Lender prior to the date of
its replacement. Solely for the purpose of calculating break funding payments
under Section 3.05, the assignment by any Replaced Lender of any Eurodollar Loan
prior to the last day of the Interest Period applicable thereto pursuant to
clause (x) of this Section 3.12 shall be deemed to constitute a prepayment by
the Borrower of such Eurodollar Loan.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and the Lenders to make the Loans, the Borrower hereby makes to the
Administrative Agent and the Lenders (x) only the following representations and
warranties that are Specified Representations (other than the representations
and warranties set forth in the last sentence of Section 4.14 and in
Section 4.15) on the Effective Date, and (y) the following representations and
warranties on the Closing Date:

SECTION 4.01. Existence and Power. Each of the Borrower and the Subsidiaries is
(a) (i) duly organized, validly existing and (ii) (to the extent applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation (except, in the case of the Subsidiaries, where the
failure to be in such good standing could not reasonably be expected to have a
Material Adverse effect), (b) has all requisite corporate power and authority to
own its Property and to carry on its business as now conducted, and (c) is
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which it owns or leases real Property or in which the
nature of its business requires it to be so qualified (except those
jurisdictions where the failure to be so qualified or to be in good standing
could not reasonably be expected to have a Material Adverse effect).

SECTION 4.02. Authority; EEA Financial Institution.

(a) The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action.

(b) The entry into the Loan Documents by the Borrower is not in contravention of
(i) any applicable law or (ii) the terms of its Certificate of Incorporation and
By-Laws.

(c) No consent or approval of, or other action by, shareholders of the Borrower,
any Governmental Authority, or any other Person (which has not already been
obtained) is required to authorize in respect of the Borrower, or is required in
connection with, the execution, delivery, and performance by the Borrower of the
Loan Documents or is required as a condition to the enforceability of the Loan
Documents against the Borrower.

(d) The Borrower is not an EEA Financial Institution.

 

30



--------------------------------------------------------------------------------

SECTION 4.03. Binding Agreement. The Loan Documents have been duly executed and
delivered by the Borrower and constitute the valid and legally binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles relating to the availability of specific performance as a remedy.

SECTION 4.04. Litigation. As of the Effective Date, there are no actions, suits,
arbitration proceedings or claims (whether purportedly on behalf of the
Borrower, any Subsidiary or otherwise) pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary or any of their
respective Properties, or maintained by the Borrower or any Subsidiary, at law
or in equity, before any Governmental Authority which could reasonably be
expected to have a Material Adverse effect. There are no proceedings pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary (a) which call into question the validity or enforceability of any
Loan Document, or otherwise seek to invalidate, any Loan Document, or (b) which
might, individually or in the aggregate, materially and adversely affect any of
the transactions contemplated by any Loan Document.

SECTION 4.05. No Conflicting Agreements.

(a) Neither the Borrower nor any Subsidiary is in default under any agreement to
which it is a party or by which it or any of its Property is bound the effect of
which could reasonably be expected to have a Material Adverse effect. No notice
to, or filing with, any Governmental Authority is required for the due
execution, delivery and performance by the Borrower of the Loan Documents.

(b) No provision of any existing material mortgage, material indenture, material
contract or material agreement or of any existing statute, rule, regulation,
judgment, decree or order binding on the Borrower or any Subsidiary or affecting
the Property of the Borrower or any Subsidiary conflicts with, or requires any
consent which has not already been obtained under, or would in any way prevent
the execution, delivery or performance, by the Borrower of the terms of, any
Loan Document. Neither the execution and delivery, nor the performance, by the
Borrower of the terms of each Loan Document will constitute a default under, or
result in the creation or imposition of, or obligation to create, any Lien upon
the Property of the Borrower or any Subsidiary pursuant to the terms of any such
mortgage, indenture, contract or agreement.

SECTION 4.06. Taxes. The Borrower and each Subsidiary has filed or caused to be
filed all tax returns, and has paid, or has made adequate provision for the
payment of, all taxes shown to be due and payable on said returns or in any
assessments made against them, the failure of which to file or pay could
reasonably be expected to have a Material Adverse effect, and no tax Liens
(other than Liens permitted under Section 7.02) have been filed against the
Borrower or any Subsidiary and no claims are being asserted with respect to such
taxes which are required by GAAP to be reflected in the Financial Statements and
are not so reflected, except for taxes which have been assessed but which are
not yet due and payable. The charges, accruals and reserves on the books of the
Borrower and each Subsidiary with respect to all federal, state, local and other
taxes are considered by the management of the Borrower to be adequate, and the
Borrower knows of no unpaid assessment which (a) could reasonably be expected to
have a Material Adverse effect, or (b) is or might be due and payable against it
or any Subsidiary or any Property of the Borrower or any Subsidiary, except such
thereof as are being contested in good faith and by appropriate proceedings
diligently conducted, and for which adequate reserves have been set aside in
accordance with GAAP or which have been assessed but are not yet due and
payable.

SECTION 4.07. Compliance with Applicable Laws; Filings. Neither the Borrower nor
any Subsidiary is in default with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority which default could
reasonably be expected to have a Material Adverse effect. The Borrower and each
Subsidiary is complying with all applicable statutes, rules and regulations of
all Governmental Authorities, a violation of which could reasonably be expected
to have a Material Adverse effect. The Borrower and each Subsidiary has filed or
caused to be filed with all Governmental Authorities all reports, applications,
documents, instruments and information required to be filed pursuant to all
applicable laws, rules, regulations and requests which, if not so filed, could
reasonably be expected to have a Material Adverse effect.

 

31



--------------------------------------------------------------------------------

SECTION 4.08. Governmental Regulations. The Borrower is not subject to
regulation under the Investment Company Act of 1940, as amended.

SECTION 4.09. Federal Reserve Regulations; Use of Proceeds.

(a) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Loans has been or will
be used, directly or indirectly, and whether immediately, incidentally or
ultimately, for a purpose which violates the provisions of Regulations T, U or X
of the Board of Governors of the Federal Reserve System, as amended. Anything in
this Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to or on behalf of the Borrower in violation of any limitation or
prohibition provided by any applicable law, regulation or statute, including
said Regulation U. Following application of the proceeds of each Loan, not more
than 25% (or such greater or lesser percentage as is provided in the exclusions
from the definition of “Indirectly Secured” contained in said Regulation U as in
effect at the time of the making of such Loan) of the value of the assets of the
Borrower and the Subsidiaries on a Consolidated basis that are subject to
Section 7.02 will be Margin Stock.

(b) In addition, no part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
make a loan to any director or executive officer of the Borrower or any
Subsidiary.

SECTION 4.10. No Misrepresentation. No representation or warranty contained in
any Loan Document and no certificate or written report furnished by the Borrower
to the Administrative Agent or any Lender pursuant to any Loan Document
contains, as of its date, a misstatement of a material fact, or omits to state,
as of its date, a material fact required to be stated in order to make the
statements therein contained, when taken as a whole, not materially misleading
(provided, that any representation, warranty, statement or written report that
is qualified as to “materiality”, “Material Adverse” or similar language shall
be true and correct (after giving effect to any qualification therein) in all
respects on such date) in the light of the circumstances under which made (after
giving effect to all supplements and updates with respect thereto) (it being
understood that the Borrower makes no representation or warranty hereunder with
respect to any projections or other forward looking information); provided, that
at any time that the representations set forth in this Section 4.10 (if any) are
made on or prior to the Closing Date, with respect to any such information (if
any) relating to Aetna and its subsidiaries (and its and their respective
businesses) such representations are made to the best of the Borrower’s
knowledge.

SECTION 4.11. Plans. The Borrower, each Subsidiary and each ERISA Affiliate have
complied with the material requirements of Section 515 of ERISA with respect to
each Pension Plan which is a Multiemployer Plan, except where the failure to so
comply could not reasonably be expected to have a Material Adverse effect. The
Borrower, each Subsidiary and each ERISA Affiliate has, as of the date hereof,
made all contributions or payments to or under each Pension Plan required by law
or the terms of such Pension Plan or any contract or agreement, except where the
failure to make such contributions or payments could not reasonably be expected
to have a Material Adverse effect. No liability to the PBGC has been, or is
reasonably expected by the Borrower, any Subsidiary or any ERISA Affiliate to
be, incurred by the Borrower, any Subsidiary or any ERISA Affiliate that could
reasonably be expected to have a Material Adverse effect. Liability, as referred
to in this Section 4.11, includes any joint and several liability, but excludes
any current or, to the extent it represents future liability in the ordinary
course, any future liability for premiums under Section 4007 of ERISA.

SECTION 4.12. Environmental Matters. Neither the Borrower nor any Subsidiary
(a) has received written notice or otherwise learned of any claim, demand,
action, event, condition, report or investigation indicating or concerning any
potential or actual liability which individually or in the aggregate could
reasonably be expected to have a Material Adverse effect, arising in connection
with (i) any non-compliance with or violation of the requirements of any
applicable Environmental Law, or (ii) the release or threatened release of any
Hazardous Material, (b) to the best knowledge of the Borrower, has any
threatened or actual liability in connection with the release or threatened
release of any Hazardous Material into the environment which individually or in
the aggregate could reasonably be expected to have a Material Adverse effect,
(c) has received notice of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release or threatened release of
any Hazardous Material into the environment for which the Borrower or any
Subsidiary is or would be liable, which

 

32



--------------------------------------------------------------------------------

liability would reasonably be expected to have a Material Adverse effect, or
(d) has received notice that the Borrower or any Subsidiary is or may be liable
to any Person under the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. Section 9601 et seq., or any analogous
state law, which liability would reasonably be expected to have a Material
Adverse effect. The Borrower and each Subsidiary is in compliance with the
financial responsibility requirements of federal and state Environmental Laws to
the extent applicable, including those contained in 40 C.F.R., parts 264 and
265, subpart H, and any analogous state law, except in those cases in which the
failure so to comply would not reasonably be expected to have a Material Adverse
effect.

SECTION 4.13. Financial Statements. The Borrower has heretofore delivered to the
Lenders through the Administrative Agent copies of the audited Consolidated
Balance Sheet of the Borrower and its Subsidiaries as of December 31, 2016, and
the related Consolidated Statements of Income, Comprehensive Income,
Shareholders’ Equity and Cash Flows for the fiscal year then ended. The
financial statements referred to immediately above, including all related notes
and schedules, are herein referred to collectively as the “Financial
Statements”. The Financial Statements fairly present, in all material respects,
the Consolidated financial condition and results of the operations of the
Borrower and the Subsidiaries as of the dates and for the periods indicated
therein and, except as noted therein, have been prepared in conformity with GAAP
as then in effect. Neither the Borrower nor any of the Subsidiaries has any
material obligation or liability of any kind (whether fixed, accrued,
contingent, unmatured or otherwise) which, in accordance with GAAP as then in
effect, should have been disclosed in the Financial Statements and was not.
During the period from January 1, 2017 to and including the Effective Date,
there was no Material Adverse change, including as a result of any change in
law, in the Consolidated financial condition, operations, business or Property
of the Borrower and the Subsidiaries taken as a whole.

SECTION 4.14. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, the Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No financing transaction
contemplated by this Agreement will violate Anti-Corruption Laws, applicable
Sanctions or the Patriot Act. No Loan or the use of proceeds thereof will
violate Anti-Corruption Laws, applicable Sanctions or the Patriot Act.

SECTION 4.15. Solvency. The Borrower and its Subsidiaries are, on the Closing
Date, after giving effect to the Aetna Acquisition and the other Transactions
contemplated by or related to the Aetna Acquisition and the making of the Loans
and the application of proceeds thereof, on a consolidated basis, Solvent.

ARTICLE V

CONDITIONS

SECTION 5.01. Conditions Precedent to the Effective Date. Notwithstanding
anything to the contrary in this Agreement, any other Loan Document or any other
agreement or undertaking between the Borrower, the Administrative Agent and/or
any of the Lenders, this Agreement and the Lenders’ Commitments hereunder shall
become effective subject solely to the following conditions precedent in this
Section 5.01 having been satisfied (or waived by the Initial Arrangers in
accordance with Section 10.01):

(a) The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower.

(b) The Administrative Agent shall have received a Note, executed by the
Borrower, for each Lender that shall have given at least three Domestic Business
Days’ prior written notice of its request for a Note.

 

33



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate, dated the
Effective Date, of the Secretary or an Assistant Secretary of the Borrower
(i) attaching a true and complete copy of the resolutions of its Board of
Directors and of all customary documents evidencing all other necessary
corporate action taken by the Borrower to authorize this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby,
(ii) attaching a true and complete copy of its Certificate of Incorporation and
By-Laws, (iii) setting forth the incumbency of the officer or officers of the
Borrower who may sign this Agreement, the other Loan Documents and any other
certificates, requests, notices or other documents required hereunder or
thereunder, and (iv) attaching a certificate of good standing of the Secretary
of State of the State of Delaware.

(d) All fees and reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable and documented out-of-pocket legal fees and
expenses) to the extent invoiced at least three Domestic Business Days prior to
the Effective Date and the fees contemplated by the Fee Letter payable to the
Joint Lead Arrangers, the Administrative Agent or the Lenders shall have been
paid on or prior to the Effective Date, in each case, to the extent required by
the Fee Letter or this Agreement to be paid on or prior to the Effective Date.

(e) The Administrative Agent shall have received at least two Domestic Business
Days prior to the Effective Date all documentation and other information
regarding the Borrower required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act to the extent reasonably requested in writing to the Borrower at
least four Domestic Business Days prior to the Effective Date.

(f) The Administrative Agent shall have received (i) an opinion of Thomas
Moffatt, assistant general counsel of the Borrower, dated the Effective Date, in
the form of Exhibit D-1, and (ii) an opinion of Shearman & Sterling LLP, special
counsel to the Borrower, dated the Effective Date, in the form of Exhibit D-2.

Promptly upon the occurrence thereof and upon execution and delivery of this
Agreement by the Administrative Agent and the Lenders, the Administrative Agent
shall notify the Borrower and the Lenders in writing as to the Effective Date,
and such notice shall be conclusive and binding.

SECTION 5.02. Conditions Precedent to the Closing Date. Notwithstanding anything
to the contrary in this Agreement, any other Loan Document or any other
agreement or undertaking between the Borrower, the Administrative Agent and/or
any of the Lenders, the Lenders’ obligations to make and fund in full all the
Loans on the Closing Date shall be subject solely to the following conditions
precedent in this Section 5.02 having been satisfied (or waived by the Initial
Arrangers in accordance with Section 10.01):

(a) The Effective Date shall have occurred.

(b) The Aetna Acquisition shall have been consummated or will be consummated
concurrently or substantially concurrently with the making and the funding of
the Loans in all material respects in accordance with the terms of the Merger
Agreement; provided, that no amendment, modification, consent or waiver (each
being referred to in this clause (b) as a “change”) of any term thereof or any
condition to the Borrower’s obligation to consummate the Aetna Acquisition
thereunder (other than any such amendment, modification, consent or waiver that
is not materially adverse to any interest of the Lenders) shall be made or
granted, as the case may be, without the prior written consent of the Initial
Arrangers (which consent shall not be unreasonably withheld, delayed or
conditioned) (it being understood and agreed that any change in the price not
exceeding a 10% increase or decrease in the aggregate purchase price
consideration to be paid under the Merger Agreement will be deemed to not be
materially adverse to the interests of the Lenders and will not require the
prior written consent of the Initial Arrangers).

(c) Since December 3, 2017, there shall not have occurred any event, change,
effect, development, or occurrence that has had or would reasonably be expected
to have, individually or in the aggregate, a Target Material Adverse Effect.

(d) The Administrative Agent shall have received (i) audited consolidated annual
financial statements of the Borrower for each of the last three full fiscal
years ending more than 60 days prior to the Closing

 

34



--------------------------------------------------------------------------------

Date, (ii) unaudited consolidated financial statements for each subsequent
fiscal quarterly period of the Borrower ending more than 40 days prior to the
Closing Date (other than the fourth fiscal quarter of any fiscal year), together
with unaudited consolidated financial statements for the corresponding period(s)
of the prior fiscal year and (iii) (A) audited consolidated balance sheets and
related audited statements of income, comprehensive income, shareholders’ equity
and cash flows of Aetna for each of the three fiscal years most recently ended
at least 60 days prior to the Closing Date and (B) unaudited consolidated
balance sheets and related unaudited statements of income, comprehensive income,
shareholders’ equity and cash flows of Aetna for each subsequent fiscal quarter
ended at least 40 days prior to the Closing Date and (iv) customary pro forma
financial statements of the Borrower giving effect to the Transactions, in each
case meeting the requirements of Regulation S-X for Form S-3 registration
statements and, in the case of clauses (iii) and (iv), only to the extent the
Borrower will be required to file such financial statements pursuant to Item
9.01 of Form 8-K and Rule 3-05 and Article 11, as applicable, of Regulation S-X.
Each Initial Arranger hereby acknowledges that the Borrower’s or Aetna’s public
filings with the Securities and Exchange Commission (the “SEC”) on the SEC’s
Electronic Data Gathering, Analysis and Retrieval system of any required audited
financial statements on Form 10-K or required unaudited financial statements on
Form 10-Q, in each case, will satisfy the requirements under clauses (i), (ii)
or (iii) as applicable, of this clause (d). The Administrative Agent hereby
acknowledges receipt of the financial statements (a) in the foregoing clause
(i) for the fiscal years ended December 31, 2014, 2015 and 2016, (b) in the
foregoing clause (ii) for the fiscal quarters ended March 31, 2017, June 30,
2017 and September 30, 2017, and (c) for the foregoing clause (iii) for the
fiscal years ended December 31, 2014, 2015 and 2016 and the fiscal quarters
ended March 31, 2017, June 30, 2017 and September 30, 2017.

(e) All fees and reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable and documented out-of-pocket legal fees and
expenses) to the extent invoiced at least three Domestic Business Days prior to
the Closing Date and the fees contemplated by the Fee Letter payable to the
Joint Lead Arrangers, the Administrative Agent or the Lenders shall have been
paid on or prior to the Closing Date, in each case, to the extent required by
the Fee Letter or this Agreement to be paid on or prior to the Closing Date.

(f) [Reserved].

(g) [Reserved].

(h) (i) The Target Representations shall be true and correct in all material
respects on the Closing Date (unless such representations relate to an earlier
date, in which case such representations shall have been true and correct in all
material respects as of such earlier date), (ii) the Specified Representations
shall be true and correct in all material respects on the Closing Date (unless
such representations relate to an earlier date, in which case such
representations shall have been true and correct in all material respects as of
such earlier date), and (iii) there shall not exist on the Closing Date any
event that would, assuming the making and the funding of the Loans on the
Closing Date, constitute an Event of Default, in each case, solely pursuant to
(x) Sections 8.01(b) (solely with respect to the payment of any Fee) and 8.01(c)
(solely with respect to an intentional breach of Section 7.04) and (y) Sections
8.01(g), 8.01(h) and 8.01(i) (solely, in the case of each of the foregoing
Sections 8.01(g), 8.01(h) and 8.01(i), with respect to the Borrower).

(i) The Administrative Agent shall have received (in each case dated the Closing
Date) (i) a customary officer’s certificate from the Borrower that there has
been no change to the matters previously certified pursuant to Section 5.01(c)
(or otherwise providing updates to such certifications) and that the conditions
precedent contained in Section 5.02(b), Section 5.02(h)(ii) and
Section 5.02(h)(iii) have been satisfied on the Closing Date, and (ii) a
Solvency Certificate from the chief financial officer, treasurer or any other
Authorized Officer of the Borrower in the form of Exhibit F hereto.

(j) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.01 (which such Borrowing Request shall not include any
representations and warranties or any certifications, in each case, as a
condition to the funding of all Loans on the Closing Date).

 

35



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the termination or expiration of the Commitments, in each case, in accordance
with the express terms of this Agreement, and the payment in full of the Loans,
the Fees and all other sums payable under the Loan Documents (other than
contingent obligations for which no claim has been made), the Borrower will:

SECTION 6.01. Legal Existence. Except as may otherwise be permitted by
Section 7.03 and Section 7.04, maintain, and cause each Subsidiary to maintain,
its corporate existence in good standing in the jurisdiction of its
incorporation or formation and in each other jurisdiction in which the failure
so to do could reasonably be expected to have a Material Adverse effect, except
that the corporate existence of Subsidiaries may be terminated if (a) such
Subsidiaries operate closing or discontinued operations or (b) if the Borrower
determines in good faith that such termination is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

SECTION 6.02. Taxes. Pay and discharge when due, and cause each Subsidiary so to
do, all taxes, assessments, governmental charges, license fees and levies upon
or with respect to the Borrower and such Subsidiary, and upon the income,
profits and Property thereof unless, and only to the extent, that either (a)(i)
such taxes, assessments, governmental charges, license fees and levies shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Subsidiary, and (ii) such reserve or other appropriate
provision as shall be required by GAAP shall have been made therefor, or (b) the
failure to pay or discharge such taxes, assessments, governmental charges,
license fees and levies could not reasonably be expected to have a Material
Adverse effect.

SECTION 6.03. Insurance. Keep, and cause each Subsidiary to keep, insurance with
responsible insurance companies in such amounts and against such risks as is
usually carried by the Borrower or such Subsidiary.

SECTION 6.04. Performance of Obligations. Pay and discharge when due, and cause
each Subsidiary so to do, all lawful Indebtedness, obligations and claims for
labor, materials and supplies or otherwise which, if unpaid, could reasonably be
expected to (a) have a Material Adverse effect, or (b) become a Lien on the
Property of the Borrower or any Subsidiary, except those Liens permitted under
Section 7.02, provided, that neither the Borrower nor such Subsidiary shall be
required to pay or discharge or cause to be paid or discharged any such
Indebtedness, obligation or claim so long as (i) the validity thereof shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Subsidiary, and (ii) such reserve or other appropriate
provision as shall be required by GAAP shall have been made therefor.

SECTION 6.05. Condition of Property. Except for ordinary wear and tear, at all
times, maintain, protect and keep in good repair, working order and condition,
all material Property necessary for the operation of its business (other than
Property which is replaced with similar Property) as then being operated, and
cause each Subsidiary so to do.

SECTION 6.06. Observance of Legal Requirements.

(a) Observe and comply in all material respects, and cause each Subsidiary so to
do, with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it or to such Subsidiary, a violation of which could reasonably be
expected to have a Material Adverse effect; and

(b) Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

36



--------------------------------------------------------------------------------

SECTION 6.07. Financial Statements and Other Information. Maintain, and cause
each Subsidiary to maintain, a standard system of accounting in accordance with
GAAP, and furnish to the Administrative Agent for distribution to the Lenders:

(a) As soon as available and, in any event, within 90 days after the close of
each fiscal year, a copy of (x) the Borrower’s 10-K in respect of such fiscal
year, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end of
such fiscal year, and (ii) the related Consolidated Statements of Income,
Comprehensive Income, Shareholders’ Equity and Cash Flows, as of and through the
end of such fiscal year, setting forth in each case in comparative form the
corresponding figures in respect of the previous fiscal year, all in reasonable
detail, and accompanied by a report of the Borrower’s auditors, which report
shall state that (A) such auditors audited such financial statements, (B) such
audit was made in accordance with generally accepted auditing standards in
effect at the time and provides a reasonable basis for such opinion, and
(C) said financial statements have been prepared in accordance with GAAP;

(b) As soon as available, and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year, a copy of (x) the
Borrower’s 10-Q in respect of such fiscal quarter, and (y) (i) the Borrower’s
condensed Consolidated Balance Sheet as of the end of such quarter and (ii) the
related condensed Consolidated Statements of Income, Comprehensive Income,
Shareholders’ Equity and Cash Flows for (A) such quarter and (B) the period from
the beginning of the then current fiscal year to the end of such quarter, in
each case in comparable form with the prior fiscal year, all in reasonable
detail and prepared in accordance with GAAP (without footnotes and subject to
year-end adjustments);

(c) Simultaneously with the delivery of the financial statements required by
clauses (a) and (b) above, a certificate of the Chief Financial Officer or the
Senior Vice President and Treasurer of the Borrower certifying that no Default
shall have occurred or be continuing or, if so, specifying in such certificate
all such Defaults, and setting forth computations in reasonable detail
demonstrating compliance with Section 7.01 and Section 7.09.

(d) Prompt notice upon the Borrower becoming aware of any change in the
applicability of a Pricing Level;

(e) As soon as practicable after becoming available, copies of all regular or
periodic reports (including current reports on Form 8-K) which the Borrower or
any Subsidiary may now or hereafter be required to file with or deliver to the
SEC, or any other Governmental Authority succeeding to the functions thereof;

(f) Prompt written notice of: (i) any citation, summons, subpoena, order to show
cause or other order naming the Borrower or any Subsidiary a party to any
proceeding before any Governmental Authority which could reasonably be expected
to have a Material Adverse effect, and include with such notice a copy of such
citation, summons, subpoena, order to show cause or other order, (ii) any lapse
or other termination of any license, permit, franchise or other authorization
issued to the Borrower or any Subsidiary by any Governmental Authority,
(iii) any refusal by any Governmental Authority to renew or extend any license,
permit, franchise or other authorization, and (iv) any dispute between the
Borrower or any Subsidiary and any Governmental Authority, which lapse,
termination, refusal or dispute, referred to in clause (ii), (iii) or
(iv) above, could reasonably be expected to have a Material Adverse effect;

(g) Prompt written notice of the occurrence of (i) each Default, (ii) each Event
of Default and (iii) each Material Adverse change;

(h) As soon as practicable following receipt thereof, copies of any audit
reports delivered in connection with the statements referred to in
Section 6.07(a);

(i) From time to time, such other information regarding the financial position
or business of the Borrower and the Subsidiaries as the Administrative Agent, at
the request of any Lender, may reasonably request; and

 

37



--------------------------------------------------------------------------------

(j) Prompt written notice of such other information with documentation required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering laws, rules and regulations (including, without
limitation, the Patriot Act), as from time to time may be reasonably requested
by the Administrative Agent or any Lender (through the Administrative Agent).

Information required to be delivered pursuant to (x) this Section 6.07 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on a Debtdomain, IntraLinks, Syndtrak or similar electronic
system (the “Platform”) to which each Lender has been granted access and
(y) clauses (a), (b) and (e) of this Section 6.07 shall be deemed delivered to
the Administrative Agent and the Lenders when available on the Borrower’s
website at http://www.cvshealth.com or the website of the SEC at
http://www.sec.gov. Information delivered pursuant to this Section 6.07 may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

The Borrower hereby acknowledges that the Administrative Agent and/or the Joint
Lead Arrangers and Joint Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform.

SECTION 6.08. Records. Upon reasonable notice and during normal business hours
and, if no Event of Default has occurred and is continuing, not more than once
in each fiscal year, permit representatives of the Administrative Agent and each
Lender to visit the offices of the Borrower and each Subsidiary, to examine the
books and records (other than tax returns and work papers related to tax
returns) thereof and auditors’ reports relating thereto, to discuss the affairs
of the Borrower and each Subsidiary with the respective officers thereof, and to
meet and discuss the affairs of the Borrower and each Subsidiary with the
Borrower’s auditors.

SECTION 6.09. Authorizations. Maintain and cause each Subsidiary to maintain, in
full force and effect, all copyrights, patents, trademarks, trade names,
franchises, licenses, permits, applications, reports, and other authorizations
and rights, which, if not so maintained, would individually or in the aggregate
have a Material Adverse effect.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the termination or expiration of the Commitments, in each case, in accordance
with the express terms of this Agreement, and the payment in full of the Loans,
the Fees and all other sums payable under the Loan Documents (other than
contingent obligations for which no claim has been made), the Borrower will not:

SECTION 7.01. Subsidiary Indebtedness. Permit the Indebtedness of all
Subsidiaries (excluding Indebtedness under capital leases incurred in connection
with a sale leaseback transaction) to exceed (on a combined basis) 15% of Net
Tangible Assets (the “Net Tangible Assets Test”); provided that, on and
following the Closing Date until such time as the Borrower is in compliance with
the Net Tangible Assets Test (without giving effect to clause (x) below), (x)
any Indebtedness of Aetna and its Subsidiaries existing as of the Closing Date
(but excluding any increase, refinancing or replacement thereof, in each case on
and following the Closing Date (the “Aetna Existing Indebtedness”)) shall not be
included as Indebtedness for purposes of this Section 7.01 and (y) the
Indebtedness of all Subsidiaries (excluding the Aetna Existing Indebtedness and
other Indebtedness under capital leases incurred in connection with a sale
leaseback transaction) shall not at any time exceed $900,000,000 in the
aggregate.

SECTION 7.02. Liens. Create, incur, assume or suffer to exist any Lien against
or on any Property now owned or hereafter acquired by the Borrower or any of the
Subsidiaries, or permit any of the Subsidiaries so to do, except any one or more
of the following types of Liens: (a) Liens in connection with workers’
compensation, unemployment insurance or other social security obligations (which
phrase shall not be construed to refer to ERISA or the minimum funding
obligations under Section 412 of the Internal Revenue Code), (b) Liens to secure
the performance of bids, tenders, letters of credit, contracts (other than
contracts for the payment of Indebtedness), leases, statutory obligations,
surety, customs, appeal, performance and payment bonds and other obligations of
like

 

38



--------------------------------------------------------------------------------

nature, or to qualify to do business, maintain insurance or obtain other
benefits, in each such case arising in the ordinary course of business,
(c) mechanics’, workmen’s, carriers’, warehousemen’s, materialmen’s, landlords’
or other like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith and by
appropriate proceedings diligently conducted, (d) Liens for taxes, assessments,
fees or governmental charges the payment of which is not required under
Section 6.02 or Section 6.04, (e) easements, rights of way, restrictions, leases
of Property to others, easements for installations of public utilities, title
imperfections and restrictions, zoning ordinances and other similar encumbrances
affecting Property which in the aggregate do not materially impair its use for
the operation of the business of the Borrower or such Subsidiary, (f) Liens on
Property of the Subsidiaries under capital leases and Liens on Property
(including on the capital stock or other equity interests) of the Subsidiaries
acquired (whether as a result of purchase, capital lease, merger or other
acquisition) and either existing on such Property when acquired, or created
contemporaneously with or within 12 months of such acquisition to secure the
payment or financing of the purchase price of such Property (including the
construction, development, substantial repair, alteration or improvement
thereof), and any renewals thereof, provided, that such Liens attach only to the
Property so purchased or acquired (including any such construction, development,
substantial repair, alteration or improvement thereof) and provided, further,
that the Indebtedness secured by such Liens is permitted by Section 7.01, (g)
statutory Liens in favor of lessors arising in connection with Property leased
to the Borrower or any of the Subsidiaries, (h) Liens of attachments, judgments
or awards against the Borrower or any of the Subsidiaries with respect to which
an appeal or proceeding for review shall be pending or a stay of execution or
bond shall have been obtained, or which are otherwise being contested in good
faith and by appropriate proceedings diligently conducted, and in respect of
which adequate reserves shall have been established in accordance with GAAP on
the books of the Borrower or such Subsidiary, (i) Liens securing Indebtedness of
a Subsidiary to the Borrower or another Subsidiary, (j) Liens (other than Liens
permitted by any of the foregoing clauses) arising in the ordinary course of its
business which do not secure Indebtedness and do not, in the aggregate,
materially detract from the value of the business of the Borrower and its
Subsidiaries, taken as a whole, (k) Liens in favor of the United States of
America, or any state thereof, to secure partial, progress, advance or other
payments pursuant to any contract or provisions of any statute, and
(l) additional Liens securing Indebtedness of the Borrower and the Subsidiaries
in an aggregate outstanding Consolidated principal amount not exceeding 15% of
Net Tangible Assets.

SECTION 7.03. Dispositions. Make any Disposition, or permit any of its
Subsidiaries so to do, of all or substantially all of the assets of the Borrower
and the Subsidiaries on a Consolidated basis.

SECTION 7.04. Merger or Consolidation, Etc. Consolidate with, be acquired by, or
merge into or with any Person unless (x) immediately after giving effect thereto
no Default shall or would exist and (y) either (i) the Borrower or (ii) a
corporation organized and existing under the laws of one of the States of the
United States of America shall be the survivor of such consolidation or merger,
provided, that if the Borrower is not the survivor, the corporation which is the
survivor shall expressly assume, pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, all obligations of the Borrower under
the Loan Documents and the Administrative Agent shall have received such
documents, opinions and certificates as it shall have reasonably requested in
connection therewith.

SECTION 7.05. Acquisitions. Make any Acquisition, or permit any of the
Subsidiaries so to do, except any one or more of the following: (a) Acquisitions
by the Borrower or any of the Subsidiaries in connection with Intercompany
Dispositions not prohibited by Section 7.03, (b) the Aetna Acquisition, and
(c) Acquisitions by the Borrower or any of the Subsidiaries, provided, that
immediately before and after giving effect to each such Acquisition made
pursuant to this clause (c), no Event of Default shall or would exist.

SECTION 7.06. Restricted Payments. Make any Restricted Payment or permit any of
the Subsidiaries so to do, except any one or more of the following Restricted
Payments: (a) any direct or indirect Subsidiary may make dividends or other
distributions to the Borrower or to any other direct or indirect Subsidiary or
otherwise ratably with respect to its stock or other equity interests, and
(b) the Borrower may make Restricted Payments, provided, that, in the case of
this clause (b), immediately before and after giving effect thereto, no Event of
Default shall or would exist.

SECTION 7.07. Limitation on Upstream Dividends by Subsidiaries. Permit or cause
any of the Subsidiaries to enter into or agree, or otherwise be or become
subject, to any agreement, contract or other

 

39



--------------------------------------------------------------------------------

arrangement (other than this Agreement) with any Person (each a “Restrictive
Agreement”) pursuant to the terms of which (a) such Subsidiary is or would be
prohibited from declaring or paying any cash dividends on any class of its stock
owned directly or indirectly by the Borrower or any of the other Subsidiaries or
from making any other distribution on account of any class of any such stock
(herein referred to as “Upstream Dividends”), or (b) the declaration or payment
of Upstream Dividends by a Subsidiary to the Borrower or another Subsidiary, on
an annual or cumulative basis, is or would be otherwise limited or restricted
(“Dividend Restrictions”). Notwithstanding the foregoing, nothing in this
Section 7.07 shall prohibit:

(a) Dividend Restrictions set forth in any Restrictive Agreement in effect on
the date hereof and any extensions, refinancings, renewals or replacements
thereof; provided, that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;

(b) Dividend Restrictions existing with respect to any Person acquired by the
Borrower or any Subsidiary and existing at the time of such acquisition, which
Dividend Restrictions are not applicable to any Person or the property or assets
of any Person other than such Person or its property or assets acquired, and any
extensions, refinancings, renewals or replacements of any of the foregoing;
provided, that the Dividend Restrictions in any such extensions, refinancings,
renewals or replacements are no less favorable in any material respect to the
Lenders than those Dividend Restrictions that are then in effect and that are
being extended, refinanced, renewed or replaced;

(c) Dividend Restrictions consisting of customary net worth, leverage and other
financial covenants, customary covenants regarding the merger of or sale of
stock or assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
Section 7.01; or

(d) Dividend Restrictions contained in any other credit agreement so long as
such Dividend Restrictions are no more restrictive than those contained in this
Agreement (including Dividend Restrictions contained in the Existing Five Year
Credit Agreement, the Existing 364-Day Credit Agreement, the Existing 2014
Credit Agreement and the Existing 2015 Credit Agreement).

SECTION 7.08. Limitation on Negative Pledges. Enter into any agreement (other
than (a) this Agreement, (b) any other credit agreement that is substantially
similar to this Agreement, (c) purchase money financings or capital leases
permitted by this Agreement (provided, that any prohibition or limitation
therein shall only be effective against the assets financed thereby), (d)
customary restrictions and conditions contained in agreements relating to the
Disposition of a Subsidiary, property or assets pending such Disposition,
provided, such restrictions and conditions apply only to such Subsidiary,
property or assets, (e) restrictions and conditions contained in documentation
relating to a Subsidiary acquired after the Effective Date, provided, that such
restriction or condition (x) existed at the time such Person became a Subsidiary
and was not created in contemplation of or in connection with such Person
becoming a Subsidiary and (y) applies only to such Subsidiary, and (f) customary
provisions in joint venture agreements, leases, licenses and other contracts
restricting or conditioning the assignment or encumbrance thereof, including,
without limitation, licenses and sublicenses of patents, trademarks, copyrights
and similar intellectually property rights) or permit any Subsidiary so to do,
which prohibits or limits the ability of the Borrower or such Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the obligations of
the Borrower hereunder.

SECTION 7.09. Ratio of Consolidated Indebtedness to Total Capitalization. Permit
its ratio of Consolidated Indebtedness to Total Capitalization at the end of any
fiscal quarter to exceed 0.60:1.00; provided that (a) from the Closing Date
through and including the fiscal quarter ending September 30, 2019, the Borrower
will not permit its ratio of Consolidated Indebtedness to Total Capitalization
at the end of any fiscal quarter to exceed 0.65:1.00, and (b) until the earlier
of (x) the occurrence of the Closing Date and (y) the date that is 30 days
following the termination of the Merger Agreement in accordance with its terms,
solely for purposes of calculating compliance with this Section 7.09,
Consolidated Indebtedness and Total Capitalization shall each be calculated
exclusive of any Acquisition Indebtedness.

 

40



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULT

SECTION 8.01. Events of Default. The following shall each constitute an “Event
of Default” hereunder if such event shall have both (1) occurred on or after the
Effective Date (or, in the case of clause (k) below, after the Closing Date) and
(2) be continuing after the making and the funding of the Loans on the Closing
Date:

(a) The failure of the Borrower to make any payment of principal on any Loan
when due and payable; or

(b) The failure of the Borrower to make any payment of interest on any Loan or
of any Fee on any date when due and payable and such default shall continue
unremedied for a period of 5 Domestic Business Days after the same shall be due
and payable; or

(c) The failure of the Borrower to observe or perform any covenant or agreement
contained in Section 2.03, Section 6.01, or in Article VII; or

(d) The failure of the Borrower to observe or perform any other covenant or
agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after the Borrower shall have become aware of
such failure; or

(e) Any representation or warranty of the Borrower (or of any of its officers on
its behalf) made in any Loan Document, or made in any certificate or report or
other document (other than an opinion of counsel) delivered on or after the date
hereof in connection with any such Loan Document shall in any such case prove to
have been incorrect or misleading (whether because of misstatement or omission)
in any material respect when made; or

(f) (i) Obligations in an aggregate Consolidated amount in excess of the
Threshold Amount of the Borrower (other than its obligations hereunder and under
the Notes) and the Subsidiaries, whether as principal, guarantor, surety or
other obligor, for the payment of any Indebtedness or any net liability under
interest rate swap, collar, exchange or cap agreements, (A) shall become or
shall be declared to be due and payable prior to the expressed maturity thereof,
or (B) shall not be paid when due or within any grace period for the payment
thereof, or (ii) any holder of any such obligations shall have the right to
declare the Indebtedness evidenced thereby due and payable prior to its stated
maturity; or

(g) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(h) The Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Section 8.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or

(i) The Borrower or any Subsidiary shall (i) generally not be paying its debts
as such debts become due or (ii) admit in writing its inability to pay its debts
as they become due; or

 

41



--------------------------------------------------------------------------------

(j) Judgments or decrees in an aggregate Consolidated amount in excess of the
Threshold Amount against the Borrower and the Subsidiaries shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of 60
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; or

(k) After the Closing Date a Change of Control shall occur; or

(l) (i) Any Termination Event shall occur (x) with respect to any Pension Plan
(other than a Multiemployer Plan) or (y) with respect to any other retirement
plan subject to Section 302 of ERISA or Section 412 of the Internal Revenue
Code, which plan, during the five year period prior to such Termination Event,
was the responsibility in whole or in part of the Borrower, any Subsidiary or
any ERISA Affiliate, provided, that this clause (y) shall only apply if, in
connection with such Termination Event, it is reasonably likely that liability
in an aggregate Consolidated amount in excess of the Threshold Amount will be
imposed upon the Borrower; (ii) the failure to satisfy the minimum funding
standards under Section 302 of ERISA or Section 412 of the Internal Revenue Code
in an aggregate Consolidated amount in excess of the Threshold Amount shall
exist with respect to any Pension Plan for which the Borrower has responsibility
(other than that portion of a Multiemployer Plan’s Accumulated Funding
Deficiency to the extent such Accumulated Funding Deficiency is attributable to
employers other than Borrower); (iii) any Person shall engage in a Prohibited
Transaction involving any Employee Benefit Plan in respect of which it is
reasonably likely that liability in an aggregate Consolidated amount in excess
of the Threshold Amount will be imposed upon the Borrower; (iv) the Borrower
shall fail to pay when due an amount which is payable by it to the PBGC or to a
Pension Plan (including a Multiemployer Plan) under Title IV of ERISA; (v) the
imposition on the Borrower of any tax under Section 4980(B)(a) of the Internal
Revenue Code; or (vi) the assessment of a civil penalty on the Borrower with
respect to any Employee Benefit Plan under Section 502(c) of ERISA; in each
case, to the extent such event or condition would have a Material Adverse
effect. In determining the Consolidated amount for any purpose pursuant to this
Section 8.01(l), the liabilities, funding amounts, taxes and penalties
referenced in the foregoing clauses of this Section 8.01(l) shall include those
of the Subsidiaries and ERISA Affiliates of the Borrower to the extent the
Borrower is obligated to pay any such liabilities, funding amounts, taxes and
penalties.

SECTION 8.02. Remedies.

(a) After the making and funding of all the Loans on the Closing Date and upon
the occurrence of an Event of Default or at any time thereafter during the
continuance of an Event of Default, the Administrative Agent, at the written
request of the Required Lenders, shall notify the Borrower that the Loans and
the Notes and all accrued and unpaid interest on any thereof and all other
amounts owing under the Loan Documents have been declared immediately due and
payable, provided, that upon the occurrence of an Event of Default under
Section 8.01(g), (h) or (i) with respect to the Borrower after the making and
funding of all the Loans on the Closing Date, all of the Loans and the Notes and
all accrued and unpaid interest on any thereof and all other amounts owing under
the Loan Documents shall become immediately due and payable without declaration
or notice to the Borrower. To the fullest extent not prohibited by law, except
for the notice provided for in the preceding sentence, the Borrower expressly
waives any presentment, demand, protest, notice of protest or other notice of
any kind in connection with the Loan Documents and its obligations thereunder.
To the fullest extent not prohibited by law, the Borrower further expressly
waives and covenants not to assert any appraisement, valuation, stay, extension,
redemption or similar law, now or at any time hereafter in force which might
delay, prevent or otherwise impede the performance or enforcement of the Loan
Documents.

(b) In the event all of the Loans and the Notes shall have become or been
declared to be due and payable pursuant to the provisions of this Section 8.02,
the Administrative Agent and the Lenders agree, among themselves, that any funds
received from or on behalf of the Borrower under any Loan Document by any Lender
(except funds received by any Lender as a result of a purchase from such Lender
pursuant to the provisions of Section 10.09(b)) shall be remitted to the
Administrative Agent, and shall be applied by the Administrative Agent in
payment of the Loans and the other obligations of the Borrower under the Loan
Documents in the following manner and order: (1) first, to the payment or
reimbursement of the Administrative Agent and the Lenders, in that order, for
any fees, expenses or amounts due from the Borrower pursuant to the provisions
of Section 10.05, (2) second, to the payment of the Fees, (3) third, to the
payment of any other fees, expenses or amounts (other than the principal of and

 

42



--------------------------------------------------------------------------------

interest on the Loans and the Notes) payable by the Borrower to the
Administrative Agent or any of the Lenders under the Loan Documents, (4) fourth,
to the payment, pro rata according to the outstanding principal balance of the
Loans of each Lender and the interest due on the Loans and (5) fifth, any
remaining funds shall be paid to whosoever shall be entitled thereto or as a
court of competent jurisdiction shall direct.

(c) In the event that the Loans and the Notes shall have been declared due and
payable pursuant to the provisions of this Section 8.02, the Administrative
Agent upon the written request of the Required Lenders, shall proceed to enforce
the rights of the holders of the Loans and the Notes by suit in equity, action
at law and/or other appropriate proceedings, whether for payment or the specific
performance of any covenant or agreement contained in the Loan Documents. In the
event that the Administrative Agent shall fail or refuse so to proceed, each
Lender shall be entitled to take such action as the Required Lenders shall deem
appropriate to enforce its rights under the Loan Documents.

(d) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, from the date hereof to and including the earlier of (x) the
Commitment Termination Date and (y) the making and funding of all the Loans on
the Closing Date, and notwithstanding (i) that any representation was incorrect
in any respect (excluding the Specified Representations and Target
Representations constituting conditions under, and in accordance with,
Section 5.02(h)(i) and Section 5.02(h)(ii)), (ii) any failure by the Borrower to
comply with the provisions of Articles VI and VII (excluding compliance on the
Closing Date with the provisions of Article VII that are express conditions to
the Closing Date under Section 5.02(h)(iii)) or any other term of this Agreement
or any other Loan Document, (iii) any provision to the contrary in any Loan
Document or otherwise and/or (iv) that any condition to the Effective Date may
subsequently be determined not to have been satisfied (or waived), neither the
Administrative Agent nor any Lender shall be entitled to: (a) cancel any of its
Commitments, (b) rescind, terminate or cancel this Agreement or any of its
Commitments or exercise any right or remedy hereunder or make or enforce any
claim under the Loan Documents, (c) refuse to participate in the making and the
funding of all of its Loans on the Closing Date, (d) exercise any right of
set-off or counterclaim in respect of its Loan or (e) cancel, accelerate or
cause repayment or prepayment of any amounts owing hereunder or under any other
Loan Documents; provided that the conditions set forth in Section 5.02 are
satisfied (or waived by the Initial Arrangers in accordance with
Section 10.01). Furthermore, from the Closing Date after giving effect to the
making and funding of all the Loans on such date, all of the rights, remedies
and entitlements of the Administrative Agent and the Lenders shall be available
if the Event of Default shall have occurred and shall be continuing at such time
pursuant to Section 8.01 above notwithstanding that such rights and remedies
were not available prior to such time as a result of the foregoing.

ARTICLE IX

ADMINISTRATIVE AGENT

SECTION 9.01. Appointment and Authority. Each Credit Party hereby irrevocably
appoints Barclays to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX (other than Section 9.06) are solely for the benefit of the Administrative
Agent and the Credit Parties and the Borrower shall have no rights as a third
party beneficiary or otherwise of any of such provisions.

SECTION 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower, any of its Subsidiaries or any other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

43



--------------------------------------------------------------------------------

SECTION 9.03. Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any of its Subsidiaries or
any Affiliate thereof that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Article VIII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accounting firms and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accounting firm or experts.

SECTION 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

44



--------------------------------------------------------------------------------

SECTION 9.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Credit Parties and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to, so long as no Default has occurred and is
continuing, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank with an office in
New York, New York. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Credit Parties, appoint a
successor Administrative Agent meeting the qualifications set forth above,
subject to, so long as no Default has occurred and is continuing, the consent of
the Borrower (such consent not to be unreasonably withheld or delayed);
provided, that if the Administrative Agent shall notify the Borrower and the
Credit Parties that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Credit
Party directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

SECTION 9.07. Non-Reliance on Administrative Agent and Other Credit Parties.
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

SECTION 9.08. No Other Duties, Etc. Except as expressly set forth herein with
respect to the Initial Arrangers, anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers and Joint Bookrunners or the
Co-Syndication Agents and Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.

SECTION 9.09. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class

 

45



--------------------------------------------------------------------------------

exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that:

(i) none of the Administrative Agent or the Joint Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Joint Lead Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

(c) The Administrative Agent and the Joint Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other

 

46



--------------------------------------------------------------------------------

payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X

OTHER PROVISIONS

SECTION 10.01. Amendments, Waivers, Etc. With the written consent of the
Required Lenders, the Administrative Agent and the Borrower may, from time to
time, enter into written amendments, supplements or modifications of the Loan
Documents (which, for the avoidance of doubt, shall require the prior written
consent of the Borrower) and, with the written consent of the Required Lenders
and the Borrower, the Administrative Agent on behalf of the Lenders may execute
and deliver to any such parties a written instrument waiving or consenting to
the departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of the Loan Documents or any
Default and its consequences, provided, that no such amendment, supplement,
modification, waiver or consent shall (i) increase the Commitment Amount of any
Lender without the consent of such Lender (provided, that no waiver of a Default
shall be deemed to constitute such an increase), (ii) extend the Commitment
Termination Date without the consent of each Lender directly affected thereby,
(iii) reduce the amount, or extend the time of payment, of the Fees without the
consent of each Lender directly affected thereby, (iv) reduce the rate, or
extend the time of payment of, interest on any Loan or any Note (other than the
applicability of any post-default increase in such rate of interest) without the
consent of each Lender directly affected thereby, (v) reduce the amount of, or
extend the time of payment of, any payment of any principal on any Loan or any
Note without the consent of each Lender directly affected thereby, (vi) decrease
or forgive the principal amount of any Loan or any Note without the consent of
each Lender directly affected thereby, (vii) consent to any assignment or
delegation by the Borrower of any of its rights or obligations under any Loan
Document without the consent of each Lender, (viii) change the provisions of
this Section 10.01 without the consent of each Lender, (ix) change the
definition of Required Lenders without the consent of each Lender, (x) change
the several nature of the obligations of the Lenders without the consent of each
Lender, or (xi) change the sharing provisions among Lenders without the consent
of each Lender directly affected thereby; provided, further, that the consent
(not to be unreasonably withheld, delayed or conditioned) of the Initial
Arrangers only shall be required for any waiver or amendment of any condition
precedent set forth in Section 5.01 or Section 5.02. Notwithstanding the
foregoing, in addition to the receipt of the prior written consents of the
Borrower and the Required Lenders, no such amendment, supplement, modification,
waiver or consent shall amend, modify or waive any provision of Article IX or
otherwise change any of the rights or obligations of the Administrative Agent
under any Loan Document without the written consent of the Administrative Agent.
Any such amendment, supplement, modification, waiver or consent shall apply
equally to each of the Lenders and shall be binding upon the parties to the
applicable Loan Document, the Lenders, the Administrative Agent and all future
holders of the Loans and the Notes; provided, that at the Borrower’s option, any
amendment, waiver or modification may apply to only one Class, in which case
only the specified number or percentage of Lenders of such Class shall be needed
to approve such amendment, waiver or modification (e.g., the Required Lenders of
that Class or all Lenders of that Class, as applicable). In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former position and rights under the Loan Documents, but any Default
waived shall not extend to any subsequent or other Default, or impair any right
consequent thereon. Notwithstanding anything to the contrary in this
Section 10.01, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error, ambiguity, defect, inconsistency, omission or any
error or omission of a technical nature, in each case, in any provision of the
Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, and, in each case, such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same (x) does not adversely affect the rights of any Lender
or (y) is not objected to in writing by the Required Lenders to the
Administrative Agent within five Domestic Business Days following receipt of
notice thereof. Any amendment, waiver or consent effected in accordance with
this Section 10.01 shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.

 

47



--------------------------------------------------------------------------------

SECTION 10.02. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or email, as follows:

If to the Borrower:

 

 

CVS Health Corporation

 

One CVS Drive

 

Woonsocket, Rhode Island 02895

 

Attention:

  

Carol A. DeNale

     Senior Vice President and Treasurer – Treasury Department     

Facsimile:             (401) 770-5768

    

Telephone:            (401) 770-4407

 

Email:

  

carol.denale@cvshealth.com

 

with a copy, in the case of a notice of Default, to:

 

 

CVS Health Corporation

 

One CVS Drive

    

Woonsocket, Rhode Island 02895

 

Attention:

  

Tom Moffatt

     Vice President, Assistant Secretary and Assistant General Counsel –
Corporate Services  

Facsimile:

   (401) 216-3758  

Telephone:

   (401) 770-5409  

Email:

  

thomas.moffatt@cvshealth.com

  with a copy (in the case of a notice of Default and which shall not constitute
notice under this Agreement or any other Loan Document for any purpose) to:  

Shearman & Sterling LLP

599 Lexington Avenue

 

New York, New York 10022

 

Attention:

  

Gus M. Atiyah

 

Facsimile:

   (646) 848-5227  

Telephone:

   (212) 848-5227  

Email:

  

gus.atiyah@shearman.com

If to the Administrative Agent:

     for notices (other than Borrowing Requests):  

Barclays Bank PLC

 

Bank Debt Management Group

745 Seventh Avenue

 

New York, New York 10019

 

Attention:

  

CVS Portfolio Manager: Leah Kaniampuram

 

Telephone:

   (212) 526-4763  

Email:

  

leah.kaniampuram@barclays.com

 

for payments and Borrowing Requests:

 

48



--------------------------------------------------------------------------------

 

Barclays Bank PLC

 

Loan Operations

 

Attention:

  

Agency Services – CVS; Curt Wilson

 

Telephone:

   (302) 286-1984  

Email:

   12145455230@tls.ldsprod.com

If to any Lender: to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including email and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Credit Party pursuant to Article II or Section 3.03 if
such Credit Party has notified the Administrative Agent that it is incapable of
receiving notices under such Sections by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, that approval of such
procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” or “read requested” function, as available,
return email or other written acknowledgement); provided, that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Domestic Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
email address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) Change of Address. Any party hereto may change its address, facsimile number
or email address for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any Lender, by notice to the
Administrative Agent and the Borrower). All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt; provided, that any
such notice or communication that is not received on a Domestic Business Day
during the normal business hours of the recipient shall be deemed received at
the opening of business on the next Domestic Business Day.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges under the Loan Documents are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

SECTION 10.04. Survival of Representations and Warranties. All representations
and warranties made in the Loan Documents and in any document, certificate or
statement delivered pursuant thereto or in connection therewith shall survive
the execution and delivery of the Loan Documents.

SECTION 10.05. Payment of Expenses; Indemnified Liabilities. The Borrower
agrees, as soon as practicable following presentation of a statement or invoice
therefor setting forth in reasonable detail the items thereof, and whether any
Loan is made, (a) to pay or reimburse the Administrative Agent and its
Affiliates for all their reasonable and documented out-of-pocket costs and
expenses actually incurred in connection with the development, syndication,
preparation and execution of, and any amendment, waiver, consent, supplement or
modification to, the Loan Documents, any documents prepared in connection
therewith and the consummation of the transactions contemplated thereby, whether
such Loan Documents or any such amendment, waiver, consent, supplement or
modification to the Loan Documents or any documents prepared in connection
therewith are executed and whether the transactions contemplated thereby are
consummated, including the reasonable and documented out-

 

49



--------------------------------------------------------------------------------

of-pocket legal fees and disbursements, (b) to pay, indemnify, and hold the
Administrative Agent and the Lenders harmless from any and all recording and
filing fees and any and all liabilities and penalties with respect to, or
resulting from any delay (other than penalties to the extent attributable to the
negligence of the Administrative Agent or the Lenders, as the case may be, in
failing to pay such fees, liabilities or penalties when due) which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, the Loan Documents or any documents prepared in connection
therewith, and (c) to pay, reimburse, indemnify and hold each Indemnified Person
harmless from and against any and all other liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable and
documented out-of-pocket fees and disbursements of one counsel (but excluding
the allocated cost of internal counsel) representing all of the Indemnified
Persons, taken as a whole, and, if reasonably necessary, of a single local
counsel for each applicable jurisdiction (which may include a single special
counsel acting in multiple jurisdictions), representing all of the Indemnified
Persons, taken as a whole (and, in the case of any actual or perceived conflict
of interest where the Indemnified Person affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel (and, if reasonably necessary, a single
local counsel for each applicable jurisdiction (which may include a single
special counsel acting in multiple jurisdictions), for each such affected
Indemnified Person))) actually incurred with respect to the enforcement,
performance of, and preservation of rights under, the Loan Documents (all the
foregoing, collectively, the “Indemnified Liabilities”) and, if and to the
extent that the foregoing indemnity may be unenforceable for any reason, the
Borrower agrees to make the maximum payment permitted under applicable law.
Notwithstanding anything to the contrary contained in this Section 10.05, the
foregoing payment, indemnification and reimbursement obligations will not, as to
any Person identified in this Section 10.05, apply to any losses, claims,
damages, liabilities and related expenses to the extent arising (A) from the
willful misconduct, gross negligence, fraud or bad faith of such Person,
(B) from a material breach of the obligations hereunder of such Person, (C) out
of or in connection with Section 10.22, or (D) out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission of the Borrower or any of its Affiliates and that is brought by any
such Person against any such other Person (other than the Administrative Agent,
in its capacity as such), in each case under clauses (A) and (B), to the extent
determined by a final and non-appealable judgment of a court of competent
jurisdiction. The agreements in this Section 10.05 shall survive the termination
of the Commitments and the payment of the Loans and the Notes and all other
amounts payable under the Loan Documents. If any proceeding is instituted or
threatened against any Indemnified Person (or its Related Parties) in respect of
which indemnity may be sought hereunder, the Borrower shall be entitled to
assume the defense thereof with counsel selected by the Borrower (which counsel
shall be reasonably satisfactory to such Indemnified Person) and after notice
from the Borrower to such Indemnified Person of the Borrower’s election so to
assume the defense thereof, the Borrower will not be liable to such Indemnified
Person hereunder for any legal or other expenses subsequently incurred by such
Indemnified Person in connection with the defense thereof, other than reasonable
costs of investigation and such other expenses as have been approved in advance;
provided, that (i) if counsel for such Indemnified Person determines in good
faith that there is a conflict that requires separate representation for the
Borrower and such Indemnified Person or that there may be legal defenses
available to such Indemnified Person which are different from or in addition to
those available to the Borrower or (ii) the Borrower fails to assume or proceed
in a timely and reasonable manner with the defense of such action or fail to
employ counsel reasonably satisfactory to such Indemnified Person in any such
action, then in either such event, (A) such Indemnified Person shall be entitled
to one primary counsel and, if necessary, one local counsel to represent such
Indemnified Person and all other Indemnified Persons similarly situated (such
counsels selected by the Joint Lead Arrangers), (B) the Borrower shall not, or
shall not any longer, be entitled to assume the defense thereof on behalf of
such Indemnified Person and (C) such Indemnified Person shall be entitled to
indemnification for the expenses (including fees and expenses of such counsel)
to the extent provided in this Section 10.05. Notwithstanding the foregoing, the
Borrower shall not be liable for any settlement, compromise or consent to the
entry of any judgment in any action or proceeding with respect to any
investigation, litigation or proceeding (any of the foregoing, a “Proceeding”)
to which the indemnity in this Section 10.05 applies effected without the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld or delayed, it being understood and agreed that the withholding or
delaying of the Borrower’s consent in connection with a settlement, compromise
or consent to the entry of any judgment in any action or proceeding which does
not include an unconditional release of the Borrower and the Subsidiaries from
all liability or claims that are the subject matter of such Proceeding or which
includes a statement as to any admission of fault by or on behalf of the
Borrower or any Subsidiary shall not be deemed unreasonable), but if settled
with the Borrower’s prior written consent or if there is a final judgment for
the plaintiff in any such

 

50



--------------------------------------------------------------------------------

Proceeding, the Borrower agrees to indemnify and hold harmless each Indemnified
Person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement, compromise or consent to the entry of any
judgment in any action or proceeding in accordance with this Section 10.05. The
Borrower shall not, without the prior written consent of an Indemnified Person,
effect any settlement of any pending or threatened Proceeding against such
Indemnified Person in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement (x) includes an
unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such Proceeding and (y) does not include any
statement as to any admission of fault by or on behalf of such Indemnified
Person. Notwithstanding the above, the Borrower shall have no liability under
this Section 10.05 to indemnify or hold harmless any Indemnified Person for any
losses, claims, damages, liabilities and related expenses relating to income or
withholding Taxes or any Tax in lieu of such Taxes. Notwithstanding the
foregoing, any amounts claimed by an Indemnified Person under Section 10.10
shall not be available to be claimed by such Indemnified Person under this
Section 10.05, it being understood and agreed that the rights of an Indemnified
Person under this Section 10.05 and Section 10.10 shall not be duplicative.

SECTION 10.06. Lending Offices. Each Lender shall have the right at any time and
from time to time to transfer any Loan to a different office of such Lender,
subject to Section 3.10.

SECTION 10.07. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of clause (b) of
this Section 10.07, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section 10.07 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section 10.07 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, the Participants to
the extent provided in clause (d) of this Seciton 10.07 and, to the extent
expressly contemplated hereby, the Related Parties of each Credit Party) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement;
provided, that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment Amount and the Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section 10.07, the
Commitment Amount or, if the Commitment of the assigning Lender is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if a “Trade Date” is specified in the Assignment and Assumption, as of
such “Trade Date”) shall not be less than $10,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

51



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 10.07 and, in
addition:

(A) the consent of the Borrower (such consent, (1) in the Borrower’s sole
discretion on or prior to the Closing Date or (2) not to be unreasonably
withheld or delayed after the Closing Date) shall be required unless (x) an
Event of Default under Sections 8.01(a), (b), (g), (h) or (i) has occurred and
is continuing at the time of such assignment or (y) such assignment is to (1) a
Lender, on or prior to the Closing Date, or (2) a Lender, an Affiliate of a
Lender or an Approved Fund, after the Closing Date; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived or reduced
in the sole discretion of the Administrative Agent), and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Parties. No such assignment shall be made to
(A) the Borrower, any of its Subsidiaries or any of their respective Affiliates,
(B) any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) any Disqualified Institution.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.07, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.06, Section 3.07, and Section 10.10
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section 10.07.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower or any Lender (but
only, in the case of a Lender, at the Administrative Agent’s Office and with
respect to any entry relating to such Lender’s Commitments, Loans and other
obligations pursuant to the terms hereof), at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower, any of its Subsidiaries or
any of their respective Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided, that
(i) all of such Lender’s obligations under this Agreement and the other Loan
Documents shall

 

52



--------------------------------------------------------------------------------

remain in all respects unchanged, including, without limitation, its obligation
to timely make and fund its Loans on the Closing Date, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and each
Credit Party shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, after the making and the funding of its Loans on the
Closing Date, without the consent of the Participant, agree to any amendment,
modification or waiver which requires the consent of all Lenders or all affected
Lenders that directly affects such Participant. Subject to clause (e) of this
Section 10.07, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 3.05, Section 3.06, Section 3.07 and Section 3.10 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 10.07. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.09(a) as
though it were a Lender, provided, that such Participant agrees to be subject to
Section 10.09(b) as though it were a Lender. Each Lender that sells a
participation with respect to a Commitment or Loan shall, solely for the
purposes of complying with the rules regarding registered form in the Internal
Revenue Code, act as a non-fiduciary agent of the Borrower, maintaining a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Commitment and/or Loan (each a “Participant Register”), and the entries
in such Participant Register shall be conclusive, absent manifest error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall be required to
disclose the existence of, or any of the information contained in, any
Participant Register maintained by it to the Borrower or any other Person unless
requested in writing by the Borrower, and only to the Internal Revenue Service
to the extent such disclosure is required in order to comply with the rules
requiring registered form pursuant to the Internal Revenue Code.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.06, Section 3.07 or Section 3.10
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.10 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.10(f) as though it were a Lender (it being understood that the
documentation required under Section 3.10(f) shall be delivered to the
participating Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 10.08. Counterparts; Electronic Execution of Assignments.

(a) Counterparts. Each of the Loan Documents (other than the Notes) may be
executed on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same agreement. It
shall not be necessary in making proof of any Loan Document to produce or
account for more than one counterpart signed by the party to be charged. A set
of the copies of this Agreement signed by all of the parties hereto shall be
lodged with each of the Borrower and the Administrative Agent. Delivery of an
executed counterpart of a signature page of any Loan Document by fax or other
electronic means (e.g., “.pdf” or “.tif”) shall be effective as delivery of a
manually executed counterpart of such Loan Document.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

53



--------------------------------------------------------------------------------

SECTION 10.09. Set-off and Sharing of Payments.

(a) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence of an Event of Default under Section 8.01(a) or Section 8.01(b)
or upon the acceleration of the Loans, each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower, to set-off and apply against any indebtedness or other liability of
the Borrower to such Lender arising under the Loan Documents, any amount owing
from such Lender to the Borrower. To the extent permitted by applicable law, the
aforesaid right of set-off may be exercised by such Lender against the Borrower
or against any trustee in bankruptcy, custodian, debtor in possession, assignee
for the benefit of creditors, receiver, or execution, judgment or attachment
creditor of the Borrower, or against anyone else claiming through or against the
Borrower or such trustee in bankruptcy, custodian, debtor in possession,
assignee for the benefit of creditors, receivers, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Lender prior to the making, filing or issuance
of, service upon such Lender of, or notice to such Lender of, any petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or warrant.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after each such set-off and application made by such Lender, provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.

(b) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of its
Loans or its Notes in excess of its pro rata share (in accordance with the
outstanding principal balance of all Loans) of payments then due and payable on
account of the Loans and Notes received by all the Lenders, such Lender shall
forthwith purchase, without recourse, for cash, from the other Lenders, such
participations in their Loans and Notes as shall be necessary to cause such
purchasing Lender to share the excess payment with each of them according to
their pro rata share (in accordance with the outstanding principal balance of
all Loans); provided, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery, together with an amount equal to
such Lender’s pro rata share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees, to the fullest extent permitted by law, that any Lender so purchasing a
participation from another Lender pursuant to this Section 10.09 may exercise
such rights to payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 10.10. Indemnity.

(a) The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnified Person”) against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented
out-of-pocket fees and disbursements of one counsel (but excluding the allocated
cost of internal counsel) representing all of the Indemnified Persons, taken as
a whole, and, if reasonably necessary, of a single local counsel for each
applicable jurisdiction (which may include a single special counsel acting in
multiple jurisdictions), representing all of the Indemnified Persons, taken as a
whole (and, in the case of any actual or perceived conflict of interest where
the Indemnified Person affected by such conflict notifies the Borrower of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel (and, if reasonably necessary, a single local counsel for each
applicable jurisdiction, for each such affected Indemnified Person)), actually
incurred by any Indemnified Person arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated hereby or any other transactions contemplated thereby,
(ii) any Loan or the use of the proceeds thereof, (iii) any actual or alleged
presence or release of Hazardous Materials in, on, under or from any property
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing,

 

54



--------------------------------------------------------------------------------

whether based on statute, contract, tort or any other theory and regardless of
whether any Indemnified Person is a party thereto. Notwithstanding anything to
the contrary contained in this Section 10.10(a), the foregoing indemnity will
not, as to any Indemnified Person, apply to any losses, claims, damages,
liabilities and related expenses to the extent arising (A) from the willful
misconduct, gross negligence, fraud or bad faith of such Indemnified Person,
(B) from a material breach of the obligations hereunder of such Indemnified
Person, (C) out of or in connection with Section 10.22, or (D) out of or in
connection with any claim, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and that is
brought by an Indemnified Person against any other Indemnified Person (other
than the Administrative Agent, in its capacity as such), in each case under
clauses (A) and (B), to the extent determined by a final and non-appealable
judgment of a court of competent jurisdiction. If any proceeding is instituted
or threatened against any Indemnified Person (or its Related Parties) in respect
of which indemnity may be sought hereunder, the Borrower shall be entitled to
assume the defense thereof with counsel selected by the Borrower (which counsel
shall be reasonably satisfactory to such Indemnified Person) and after notice
from the Borrower to such Indemnified Person of the Borrower’s election so to
assume the defense thereof, the Borrower will not be liable to such Indemnified
Person hereunder for any legal or other expenses subsequently incurred by such
Indemnified Person in connection with the defense thereof, other than reasonable
costs of investigation and such other expenses as have been approved in advance;
provided, that (i) if counsel for such Indemnified Person determines in good
faith that there is a conflict that requires separate representation for the
Borrower and such Indemnified Person or that there may be legal defenses
available to such Indemnified Person which are different from or in addition to
those available to the Borrower or (ii) the Borrower fails to assume or proceed
in a timely and reasonable manner with the defense of such action or fail to
employ counsel reasonably satisfactory to such Indemnified Person in any such
action, then in either such event, (A) such Indemnified Person shall be entitled
to one primary counsel and, if necessary, one local counsel to represent such
Indemnified Person and all other Indemnified Persons similarly situated (such
counsels selected by the Joint Lead Arrangers), (B) the Borrower shall not, or
shall not any longer, be entitled to assume the defense thereof on behalf of
such Indemnified Person and (C) such Indemnified Person shall be entitled to
indemnification for the expenses (including fees and expenses of such counsel)
to the extent provided in this Section 10.10. Notwithstanding the foregoing, the
Borrower shall not be liable for any Proceeding to which the indemnity in this
Section 10.10(a) applies effected without the Borrower’s prior written consent
(which consent shall not be unreasonably withheld or delayed, it being
understood and agreed that the withholding or delaying of the Borrower’s consent
in connection with a settlement, compromise or consent to the entry of any
judgment in any action or proceeding which does not include an unconditional
release of the Borrower and the Subsidiaries from all liability or claims that
are the subject matter of such Proceeding or which includes a statement as to
any admission of fault by or on behalf of the Borrower or any Subsidiary shall
not be deemed unreasonable), but if settled with the Borrower’s prior written
consent or if there is a final judgment for the plaintiff in any such
Proceeding, the Borrower agrees to indemnify and hold harmless each Indemnified
Person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement, compromise or consent to the entry of any
judgment in any action or proceeding in accordance with this Section 10.10(a).
The Borrower shall not, without the prior written consent of an Indemnified
Person, effect any settlement of any pending or threatened Proceeding against
such Indemnified Person in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement (x) includes an
unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such Proceeding and (y) does not include any
statement as to any admission of fault by or on behalf of such Indemnified
Person. Notwithstanding the above, the Borrower shall have no liability under
this Section 10.10(a) to indemnify or hold harmless any Indemnified Person for
any losses, claims, damages, liabilities and related expenses relating to income
or withholding Taxes or any Tax in lieu of such Taxes. Notwithstanding the
foregoing, any amounts claimed by an Indemnified Person under Section 10.05
shall not be available to be claimed by such Indemnified Person under this
Section 10.10, it being understood and agreed that the rights of an Indemnified
Person under this Section 10.10 and Section 10.05 shall not be duplicative.

(b) To the extent that the Borrower fails to pay as soon as practicable any
amount required to be paid by it to the Administrative Agent under subsection
(a) of this Section 10.10 (the “Indemnified Amount”), each Lender severally
agrees to pay to the Administrative Agent an amount equal to the product of such
unpaid amount multiplied by (i) at any time when no Loans are outstanding, its
pro rata portion of the Commitments, and (ii) at any time when Loans are
outstanding (x) if the Commitments then exist, its pro rata portion of the
Commitments or (y) if the Commitments have been terminated or otherwise no
longer exist, the percentage equal to the fraction, (A) the numerator of which
is the sum of such Lender’s Loans at such time and (B) the denominator of which
is the Aggregate Loan Amount at such time (in each case determined as of the
time that the applicable Indemnified Amount is sought), provided, that the
Indemnified Amount was payable to the Administrative Agent in its capacity as
such.

 

55



--------------------------------------------------------------------------------

(c) The obligations of the Borrower and the Lenders under this Section 10.10
shall survive the termination of the Commitments and the payment of the Loans
and the Notes and all other amounts payable under the Loan Documents.

(d) Notwithstanding any provision in this Agreement to the contrary, none of the
Borrower, the Administrative Agent, the Lenders or any Affiliate of any of the
foregoing will be responsible or liable to any Person or entity, on any theory
of liability, for any indirect, special, punitive or consequential damages that
may be alleged as a result of the Transactions or any other transactions
contemplated hereby or thereby or any use or intended use of the proceeds of the
Loans; provided that nothing in this clause (d) shall limit the Borrower’s
indemnity obligations set forth in this Agreement with respect to any indirect,
punitive or consequential damages included in any third party claim in
connection with which an Indemnified Person is entitled to indemnification
hereunder. In addition to, and without limiting the immediately foregoing
sentence, and to the extent permitted by applicable law, none of the parties
hereto shall assert, and each party hereto hereby waives, any claim against the
other parties hereto, on any theory of liability, for special, indirect,
special, punitive or consequential or punitive damages (as opposed to direct and
actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement, instrument or other document contemplated thereby,
the Transactions, or any the other transactions contemplated hereby or any Loan
or the use of the proceeds thereof; provided that nothing in this clause
(d) shall limit the Borrower’s indemnity obligations set forth in this Agreement
with respect to any indirect, punitive or consequential damages included in any
third party claim in connection with which an Indemnified Person is otherwise
entitled to indemnification hereunder.

SECTION 10.11. Governing Law. The Loan Documents and the rights and obligations
of the parties thereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York; provided, that, notwithstanding the foregoing, it
is understood and agreed that (i) the interpretation of the definition of Target
Material Adverse Effect and whether or not a Target Material Adverse Effect has
occurred, (ii) the determination of the accuracy of any Target Representations
and whether as a result of any inaccuracy thereof the Borrower has the right to
terminate the Borrower’s or its applicable Subsidiaries’ obligations under the
Merger Agreement, or decline to close the Aetna Acquisition and (iii) the
determination of whether the Aetna Acquisition has been consummated in
accordance with the terms of the Merger Agreement, in each case, shall be
governed by, and construed in accordance with the laws of the State of Delaware
without regard to the conflicts of law rules of such state; provided, however,
to that the Merger Agreement provides that any of the foregoing matters is
governed exclusively by Pennsylvania Law (as defined in the Merger Agreement),
such matter shall be governed by, and construed in accordance with, Pennsylvania
Law (as defined in the Merger Agreement).

SECTION 10.12. Severability. Every provision of the Loan Documents is intended
to be severable, and if any term or provision thereof shall be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions thereof shall not be affected or impaired thereby, and
any invalidity, illegality or unenforceability in any jurisdiction shall not
affect the validity, legality or enforceability of any such term or provision in
any other jurisdiction.

SECTION 10.13. Integration. All exhibits to the Loan Documents shall be deemed
to be a part thereof. Each Loan Document embodies the entire agreement and
understanding between or among the parties thereto with respect to the subject
matter thereof and supersedes all prior agreements and understandings between or
among the parties thereto with respect to the subject matter thereof.

SECTION 10.14. Treatment of Certain Information.

(a) Each Credit Party agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep

 

56



--------------------------------------------------------------------------------

such Information confidential); provided, that each Credit Party shall be
responsible for its controlled Affiliates’ compliance in keeping the Information
confidential, (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (in
which case such Person agrees to (except with respect to any audit or
examination conducted by bank accountants or any governmental regulatory
authority exercising examination or regulatory authority) to inform the Borrower
promptly thereof prior to such disclosure to the extent practicable and not
prohibited by law), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case such
Person agrees to (except with respect to any audit or examination conducted by
bank accountants or any governmental regulatory authority exercising examination
or regulatory authority) to inform the Borrower promptly thereof prior to such
disclosure to the extent practicable and not prohibited by law), (iv) to any
other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 10.14, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (viii) with the prior
written consent of the Borrower or (ix) to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section 10.14 or of any confidentiality obligations owing to the Borrower or its
Affiliates or (2) becomes available to the Administrative Agent, any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrower not known to such Credit Party to be prohibited
from disclosing such Information.

(b) For purposes of this Section 10.14, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any other
Credit Party on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries.

SECTION 10.15. Acknowledgments. The Borrower acknowledges that (a) it has been
advised by counsel in the negotiation, execution and delivery of the Loan
Documents, (b) by virtue of the Loan Documents, the relationship among the
Administrative Agent and the Lenders, on the one hand, and the Borrower, on the
other hand, is solely that of debtor and creditor, and (c) by virtue of the Loan
Documents, no joint venture exists among the Lenders or among the Borrower and
the Lenders.

SECTION 10.16. Consent to Jurisdiction. Each of the parties hereto irrevocably
(a) submits to the exclusive jurisdiction of any New York State or Federal Court
sitting in the City of New York, Borough of Manhattan, over any suit, action,
proceeding, claim or counterclaim arising out of or relating to the Loan
Documents, (b) waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action, proceeding, claim or counterclaim brought in such a court and any claim
that any such suit, action, proceeding claim or counterclaim brought in such a
court has been brought in an inconvenient forum, and (c) agrees that a final
judgment in any such suit, action, proceeding claim or counterclaim brought in
such a court, after all appropriate appeals, shall be conclusive and binding
upon it.

SECTION 10.17. Service of Process. The Borrower agrees that process may be
served against it in any suit, action or proceeding referred to in Section 10.16
by sending the same by first class mail, return receipt requested or by
overnight courier service, with receipt acknowledged, to the address of the
Borrower set forth or referred to in Section 10.02. The Borrower agrees that any
such service (i) shall be deemed in every respect effective service of process
upon it in any such suit, action, or proceeding, and (ii) shall to the fullest
extent enforceable by law, be taken and held to be valid personal service upon
and personal delivery to it.

SECTION 10.18. No Limitation on Service or Suit. Nothing in the Loan Documents
or any modification, waiver, or amendment thereto shall affect the right of the
Administrative Agent or any Lender to serve process in any manner permitted by
law or limit the right of the Administrative Agent or any Lender to bring
proceedings against the Borrower in the courts of any jurisdiction or
jurisdictions.

 

57



--------------------------------------------------------------------------------

SECTION 10.19. WAIVER OF TRIAL BY JURY. EACH OF THE CREDIT PARTIES AND THE
BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.
FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF ANY OF
THE CREDIT PARTIES, OR COUNSEL TO ANY OF THE CREDIT PARTIES, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY OF THE CREDIT PARTIES WOULD NOT, IN THE EVENT
OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. THE BORROWER ACKNOWLEDGES THAT THE CREDIT PARTIES HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION
10.19.

SECTION 10.20. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001), as amended from time to time) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.

SECTION 10.21. No Fiduciary Duty. The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Subsidiaries, on the one hand, and
the Credit Parties, the Joint Lead Arrangers and Joint Bookrunners named on the
cover page hereof, and their respective Affiliates, on the other hand, will have
a business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Credit Parties or such Joint Lead Arrangers
and Joint Bookrunners, or their respective Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

SECTION 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Balance of this Page is Intentionally Blank]

 

58



--------------------------------------------------------------------------------

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Agreement to be executed on
its behalf.

 

CVS HEALTH CORPORATION By:  

/s/ Carol A. DeNale

  Name: Carol A. DeNale   Title: Sr. Vice President & Treasurer

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Administrative Agent and a Lender By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title: Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title: Authorized Signatory

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Carlos J. Medina

  Name: Carlos J. Medina   Title: Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ Vanessa Chiu

  Name: Vanessa Chiu   Title: Executive Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Christopher M. Johnson

  Name: Christopher M. Johnson   Title: Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Brian McNany

  Name: Brian McNany   Title: Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Authorized Signatory

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Gordon MacArthur

  Name: Gordon MacArthur   Title: Authorized Signatory

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ Johnetta Bush

  Name: Johnetta Bush   Title: Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joyce P. Dorsett

  Name: Joyce P. Dorsett   Title: Senior Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Clifford A. Mull

  Name: Clifford A. Mull   Title: Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Matthew Holbrook

  Name: Matthew Holbrook   Title: Managing Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Key Bank National Association, as a Lender By:  

/s/ Marianne T. Meil

  Name: Marianne T. Meil   Title: Sr. Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ William P. Herold

  Name: William P. Herold   Title: Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:  

/s/ Andres Barbosa

  Name: Andres Barbosa   Title: Executive Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender         By:  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title: Managing Director

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH,

as a Lender

By:  

/s/ Chen Xu

  Name: Chen Xu   Title: President & CEO, USA

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Limited, New York Branch, as a Lender
By:  

/s/ Pinyen Shih

  Name: Pinyen Shih   Title: Executive Director By:  

/s/ Hsiwei Chen

  Name: Hsiwei Chen   Title: Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Uk-Sun Kim

  Name: Uk-Sun Kim   Title: Senior Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Guggenheim Life and Annuity Company, as a Lender By:  

/s/ Erich E. Schram

  Name: Erich E. Schram   Title: Chief Investment Officer

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PRICING SCHEDULE

 

Pricing Level

Debt Ratings (Moody’s or S&P)

   Applicable Margin      Applicable
Commitment
Fee Rate      3-Year Tranche Loans      5-Year Tranche Loans         ABR Loans  
   Eurodollar Loans      ABR Loans      Eurodollar Loans     

Pricing Level I ³ A2/A

     0.0 bps        87.5 bps        0.0 bps        100.0 bps        7.0 bps  

Pricing Level II < A2/A and ³ A3/A-

     0.0 bps        100.0 bps        12.5 bps        112.5 bps        8.5 bps  

Pricing Level III < A3/A- and ³ Baa1/BBB+

     12.5 bps        112.5 bps        25.0 bps        125.0 bps        10.0 bps
 

Pricing Level IV < Baa1/BBB+ and > Baa2/BBB

     25.0 bps        125.0 bps        37.5 bps        137.5 bps        12.5 bps
 

Pricing Level V < Baa2/BBB and > Baa3/BBB-

     50.0 bps        150.0 bps        62.5 bps        162.5 bps        17.5 bps
 

Pricing Level VI £ Ba1/BB+

     75.0 bps        175.0 bps        87.5 bps        187.5 bps        25.0 bps
 

In the event of a split rating, each of the Applicable Margin and the Applicable
Commitment Fee Rate will be determined by reference to the level in the grid
above in which the higher rating appears, unless the split in the Debt Ratings
is two or more levels apart, in which case the Applicable Margin and the
Applicable Commitment Fee Rate will be determined by reference to the level in
the grid that is one higher than the level in which the lower rating appears. In
the event that Debt Ratings are not obtained, the pricing will be determined
based on Pricing Level VI. The Debt Ratings shall be determined from the most
recent public announcement of any changes in the Debt Ratings. Prior to the
public announcement of Debt Ratings that give effect to the Transactions, each
of the Applicable Margin and the Applicable Commitment Fee Rate will be
determined by reference to Rating Level IV in the grid above.

 

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF COMMITMENTS

 

Lender

   3-Year Tranche Commitment
Amount      5-Year Tranche Commitment
Amount  

Barclays Bank PLC

   $ 252,000,000.00      $ 168,000,000.00  

Goldman Sachs Bank USA

   $ 252,000,000.00      $ 168,000,000.00  

Bank of America, N.A

   $ 252,000,000.00      $ 168,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 252,000,000.00      $ 168,000,000.00  

Wells Fargo Bank, N.A.

   $ 252,000,000.00      $ 168,000,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 186,000,000.00      $ 124,000,000.00  

Mizuho Bank, Ltd.

   $ 186,000,000.00      $ 124,000,000.00  

Royal Bank of Canada

   $ 186,000,000.00      $ 124,000,000.00  

SunTrust Bank

   $ 186,000,000.00      $ 124,000,000.00  

U.S. Bank National Association

   $ 186,000,000.00      $ 124,000,000.00  

The Bank of New York Mellon

   $ 120,000,000.00      $ 80,000,000.00  

Fifth Third Bank

   $ 96,000,000.00      $ 64,000,000.00  

KeyBank National Association

   $ 96,000,000.00      $ 64,000,000.00  

PNC Bank, National Association

   $ 96,000,000.00      $ 64,000,000.00  

Santander Bank, N.A.

   $ 96,000,000.00      $ 64,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 96,000,000.00      $ 64,000,000.00  

Bank of China, New York Branch

   $ 65,100,000.00      $ 43,400,000.00  

Industrial and Commercial Bank of China, Limited, New York Branch

   $ 65,100,000.00      $ 43,400,000.00  

TD Bank, N.A.

   $ 65,100,000.00      $ 43,400,000.00  

Guggenheim Life and Annuity Company

   $ 14,700,000.00      $ 9,800,000.00     

 

 

    

 

 

 

TOTAL

   $ 3,000,000,000.00      $ 2,000,000,000.00     

 

 

    

 

 

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF 3-YEAR TRANCHE NOTE

 

New York, New York                         , 20        

FOR VALUE RECEIVED, the undersigned, CVS HEALTH CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                     (the “Lender”) the outstanding principal balance of the
Lender’s 3-Year Tranche Loans, together with interest thereon, at the rate or
rates, in the amounts and at the time or times set forth in the Term Loan
Agreement (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), dated as of
December 15, 2017, by and among the Borrower, the Lenders party thereto from
time to time and Barclays Bank PLC, as administrative agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”), in each
case at the office of the Administrative Agent located at 745 Seventh Avenue,
New York, New York 10019, or at such other place as the Administrative Agent may
specify in writing from time to time, in lawful money of the United States of
America in immediately available funds.

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Term Loan Agreement.

The 3-Year Tranche Loans evidenced by this 3-Year Tranche Note are prepayable in
the amounts, and on the dates, set forth in the Term Loan Agreement. This 3-Year
Tranche Note is one of the Notes under the Term Loan Agreement, and is subject
to, and shall be construed in accordance with, the provisions thereof, and is
entitled to the benefits set forth in the Loan Documents.

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach thereto (a) the date and
amount of each 3-Year Tranche Loan made by the Lender, (b) the Interest Period
for each 3-Year Tranche Loan (Eurodollar Loan only) made by the Lender, (c) the
Type of each 3-Year Tranche Loan made by the Lender as one or more ABR Loans,
one or more Eurodollar Loans, or a combination thereof, (d) the Eurodollar Rate
applicable to each 3-Year Tranche Loan (Eurodollar Loan only) made by the Lender
and (e) the date and amount of each Conversion of each 3-Year Tranche Loan made
by the Lender, and each payment or prepayment of principal of each 3-Year
Tranche Loan made by the Lender. The failure to so record or any error in so
recording shall not affect the obligation of the Borrower to repay the Loans,
together with interest thereon, as provided in the Term Loan Agreement.

Except as specifically otherwise provided in the Term Loan Agreement, the
Borrower hereby waives any presentment, demand, protest, notice of protest or
other notice of any kind in connection with this 3-Year Tranche Note and its
obligations hereunder.

This 3-Year Tranche Note will be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

B-1-1



--------------------------------------------------------------------------------

This 3-Year Tranche Note may only be amended by an instrument in writing
executed pursuant to the provisions of Section 10.01 of the Term Loan Agreement.

 

CVS HEALTH CORPORATION By:  

 

  Name: [●]   Title: [●]

 

B-1-2



--------------------------------------------------------------------------------

SCHEDULE TO 3-YEAR TRANCHE NOTE

 

Date of
3-Year
Tranche
Loan

   Amount of
3-Year Loan      Interest
Period
(If other
than an
ABR
Loan)      Type of
3-Year
Tranche
Loan (ABR
or
Eurodollar)      Interest
Rate      Date and
Amount of
Conversion
of 3-Year
Tranche
Loan      Date and
Amount of
Principal
Payment or
Prepayment      Notation
Made by                                                                       
                                                                                
                                                                                
                                                                                
  

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF 5-YEAR TRANCHE NOTE

 

New York, New York                         , 20        

FOR VALUE RECEIVED, the undersigned, CVS HEALTH CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                     (the “Lender”) the outstanding principal balance of the
Lender’s 5-Year Tranche Loans, together with interest thereon, at the rate or
rates, in the amounts and at the time or times set forth in the Term Loan
Agreement (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), dated as of
December 15, 2017, by and among the Borrower, the Lenders party thereto from
time to time and Barclays Bank PLC, as administrative agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”), in each
case at the office of the Administrative Agent located at 745 Seventh Avenue,
New York, New York 10019, or at such other place as the Administrative Agent may
specify in writing from time to time, in lawful money of the United States of
America in immediately available funds.

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Term Loan Agreement.

The 5-Year Tranche Loans evidenced by this 5-Year Tranche Note are prepayable in
the amounts, and on the dates, set forth in the Term Loan Agreement. This 5-Year
Tranche Note is one of the Notes under the Term Loan Agreement, and is subject
to, and shall be construed in accordance with, the provisions thereof, and is
entitled to the benefits set forth in the Loan Documents.

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach thereto (a) the date and
amount of each 5-Year Tranche Loan made by the Lender, (b) the Interest Period
for each 5-Year Tranche Loan (Eurodollar Loan only) made by the Lender, (c) the
Type of each 5-Year Tranche Loan made by the Lender as one or more ABR Loans,
one or more Eurodollar Loans, or a combination thereof, (d) the Eurodollar Rate
applicable to each 5-Year Tranche Loan (Eurodollar Loan only) made by the Lender
and (e) the date and amount of each Conversion of each 5-Year Tranche Loan made
by the Lender, and each payment or prepayment of principal of each 5-Year
Tranche Loan made by the Lender. The failure to so record or any error in so
recording shall not affect the obligation of the Borrower to repay the Loans,
together with interest thereon, as provided in the Term Loan Agreement.

Except as specifically otherwise provided in the Term Loan Agreement, the
Borrower hereby waives any presentment, demand, protest, notice of protest or
other notice of any kind in connection with this 5-Year Tranche Note and its
obligations hereunder.

This 5-Year Tranche Note will be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

B-2-1



--------------------------------------------------------------------------------

This 5-Year Tranche Note may only be amended by an instrument in writing
executed pursuant to the provisions of Section 10.01 of the Term Loan Agreement.

 

CVS HEALTH CORPORATION By:  

 

  Name: [●]   Title: [●]

 

B-2-2



--------------------------------------------------------------------------------

SCHEDULE TO 5-YEAR TRANCHE NOTE

 

Date of
5-Year
Tranche
Loan

   Amount of
5-Year Loan      Interest
Period
(If other
than an
ABR
Loan)      Type of
5-Year
Tranche
Loan (ABR
or
Eurodollar)      Interest
Rate      Date and
Amount of
Conversion
of 5-Year
Tranche
Loan      Date and
Amount of
Principal
Payment or
Prepayment      Notation
Made by                                                                       
                                                                                
                                                                                
                                                                                
  

 

B-2-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

[Date]

Barclays Bank PLC

Loan Operations

745 Seventh Avenue

New York, New York 10019

Attention: Agency Services – CVS; Curt Wilson

Telephone: (302) 286-1984

Email: 12145455230@tls.ldprod.com

 

  Re: Term Loan Agreement, dated as of December 15, 2017, by and among CVS
Health Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto from time to time and Barclays Bank PLC, as Administrative Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Term Loan Agreement.

Pursuant to Section 2.02 of the Term Loan Agreement, the Borrower hereby gives
notice of its intention to borrow Loans in the aggregate principal amount of
$         on                     , which borrowing shall consist of the
following:

 

Class (3-Year Tranche Loan

or 5-Year Tranche Loan)

  

Type (ABR Loan or

Eurodollar Loan)

  

Principal

Amount

  

Interest Period

(Other than for ABR Loan)

                                            

[This Borrowing Request is conditioned upon the consummation of the Aetna
Acquisition having occurred or occurring substantially concurrently with the
making and the funding of the Loans being requested hereunder.]1

This Borrowing Request will be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 

1  Borrower to elect in its sole discretion whether or not to include this
sentence in the Borrowing Request.

 

C-1



--------------------------------------------------------------------------------

IN EVIDENCE of the foregoing, the undersigned has caused this Borrowing Request
to be duly executed on its behalf.

 

CVS HEALTH CORPORATION By:  

 

  Name: [●]   Title: [●]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF OPINION OF COUNSEL TO THE BORROWER

December 15, 2017

The Lenders and the Administrative Agent referred to below

c/o Barclays Bank PLC, as Administrative Agent

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

I am an assistant general counsel of CVS Health Corporation, a Delaware
corporation (the “Borrower”), and have acted as such in connection with the Term
Loan Agreement, dated as of the date hereof (the “Term Loan Agreement”), by and
among the Borrower, the lenders party thereto (the “Lenders”) and Barclays Bank
PLC, as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Term Loan Agreement.

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. In rendering my opinions set forth below, I have assumed (i) the due
authorization, execution and delivery by all parties thereto (other than the
Borrower) of the Term Loan Agreement, (ii) the genuineness of all signatures,
(iii) the legal capacity of natural persons, (iv) the authenticity of all
documents submitted to me as originals, and (v) the conformity to original
documents of all documents submitted to me as copies.

Based upon the foregoing, I am of the opinion that:

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Borrower has all requisite
corporate power and authority to own its Property and to carry on its business
as now conducted.

2. The Borrower is qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which it owns or leases real Property or
in which the nature of its business requires it to be so qualified (except those
jurisdictions where the failure to be so qualified or to be in good standing
could not reasonably be expected to have a Material Adverse effect).

3. The execution, delivery and performance by the Borrower of the Term Loan
Agreement are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate action on the part of the Borrower.

4. The execution, delivery and performance by the Borrower of the Term Loan
Agreement do not require any action or approval on the part of the shareholders
of the Borrower or any action by or in respect of, or filing with, any
governmental body, agency or official under United States federal law or the
Delaware General Corporation Law, and do not contravene, or constitute a default
under, any provision of (i) United States federal law or the Delaware General
Corporation Law, (ii) the Certificate of Incorporation or the bylaws of the
Borrower, or (iii) any existing material mortgage, material indenture, material
contract or material agreement, in each case binding on the Borrower or any
Subsidiary or affecting the Property of the Borrower or any Subsidiary.

5. The Term Loan Agreement delivered by the Borrower on or prior to the date
hereof has been duly executed and delivered by the Borrower.

 

D-1



--------------------------------------------------------------------------------

6. The Borrower is not an “investment company” (as such term is defined in the
United States Investment Company Act of 1940, as amended).

7. To the best of my knowledge, there are no actions, suits, arbitration
proceedings or claims (whether purportedly on behalf of the Borrower, any
Subsidiary or otherwise) pending or threatened against the Borrower or any
Subsidiary or any of their respective Properties, or maintained by the Borrower
or any Subsidiary, at law or in equity, before any Governmental Authority which
could reasonably be expected to have a Material Adverse effect. To the best of
my knowledge, there are no proceedings pending or threatened against the
Borrower or any Subsidiary which call into question the validity or
enforceability of, or otherwise seek to invalidate, any Loan Document.

8. To the best of my knowledge, the Borrower is not in default under any
agreement to which it is a party or by which it or any of its Property is bound
the effect of which could reasonably be expected to have a Material Adverse
effect.

9. To the best of my knowledge, no provision of any judgment, decree or order,
in each case binding on the Borrower or any Subsidiary or affecting the Property
of the Borrower or any Subsidiary conflicts with, or requires any consent which
has not already been obtained under, or would in any way prevent the execution,
delivery or performance by the Borrower of the terms of, any Loan Document.

I am a member of the bar of the Commonwealth of Massachusetts and the foregoing
opinion is limited to the laws of the Commonwealth of Massachusetts, the federal
law of the United States of America and the Delaware General Corporation Law.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without my prior written consent.

 

D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF OPINION OF

SHEARMAN & STERLING LLP, COUNSEL TO THE BORROWER

December 15, 2017

To the Persons listed in Schedule A

CVS Health Corporation

Ladies and Gentlemen:

We have acted as counsel to CVS Health Corporation, a Delaware corporation (the
“Company”), in connection with the preparation, execution and delivery of the
Term Loan Agreement, dated as of the date hereof (the “Term Loan Agreement”),
among the Company, the lenders party thereto (the “Lenders”) and Barclays Bank
PLC, as administrative agent (in such capacity, the “Administrative Agent”).
This opinion is furnished to you pursuant to Section 5.01(f)(ii) of the Term
Loan Agreement. Unless otherwise defined herein, terms defined in the Term Loan
Agreement are used herein as therein defined.

In that connection, we have reviewed an original or a copy of the Term Loan
Agreement.

We have also reviewed the following:

(i) The originals or copies of the agreements that are listed in Schedule B.

(ii) The originals or copies of such other documents as we have deemed necessary
as a basis for the opinions expressed below.

In our review of the Term Loan Agreement and other documents, we have assumed:

(A) The genuineness of all signatures.

(B) The authenticity of the originals of the documents submitted to us.

(C) The conformity to authentic originals of any documents submitted to us as
copies.

(D) As to matters of fact, the truthfulness of the representations made in the
Term Loan Agreement.

(E) That the Term Loan Agreement is the legal, valid and binding obligation of
each party thereto, other than the Company, enforceable against each such party
in accordance with its terms.

(F) That:

(1) The Company is an entity duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(2) The Company has full power to execute, deliver and perform, and has duly
executed and delivered, the Term Loan Agreement.

 

D-2-1



--------------------------------------------------------------------------------

(3) The execution, delivery and performance by the Company of the Term Loan
Agreement have been duly authorized by all necessary action (corporate or
otherwise) and do not:

(a) contravene its certificate of incorporation or by-laws;

(b) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or

(c) result in any conflict with or breach of any agreement or document binding
on it (other than the agreements specified in Schedule B).

(4) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or any other third party is required for the due execution,
delivery or performance by the Company of the Term Loan Agreement or, if any
such authorization, approval, action, notice or filing is required, it has been
duly obtained, taken, given or made and is in full force and effect.

(5) There are no agreements (written or unwritten) or understandings or other
facts or circumstances (including any course of dealing) between or among the
parties to any of the agreements listed in Schedule B that would expand, modify
or otherwise affect (or purport to expand, modify or otherwise affect) the terms
of any of the agreements listed in Schedule B or the respective rights or
obligations of the parties thereunder.

(6) The Borrower is not required to register as an investment company under the
Investment Company Act of 1940, as amended.

We have not independently established the validity of the foregoing assumptions.

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Company, the Term Loan Agreement or the
transactions governed by the Term Loan Agreement. Without limiting the
generality of the foregoing definition of Generally Applicable Law, the term
“Generally Applicable Law” does not include the Commodity Exchange Act, as
amended, and the rules and regulations thereunder and does not include any law,
rule or regulation that is applicable to the Company, the Term Loan Agreement or
such transactions solely because such law, rule or regulation is part of a
regulatory regime applicable to any party to the Term Loan Agreement or any of
its affiliates due to the specific assets or business of such party or such
affiliate.

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that:

1. The execution and delivery by the Company of the Term Loan Agreement do not,
and the performance by the Company of its obligations thereunder and the
borrowings thereunder will not, result in a violation of Generally Applicable
Law.

2. No authorization, approval or other action by, and no notice to or filing
with, any United States federal or New York governmental authority or regulatory
body, is required for the due execution, delivery or performance by the Company
of the Term Loan Agreement.

3. The Term Loan Agreement is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

4. The execution and delivery by the Company of the Term Loan Agreement do not,
and the performance by the Company of its obligations thereunder will not,
(a) result in a violation of Regulations U or X of the Board of Governors of the
Federal Reserve System, or (b) result in a breach of any agreement listed in
Schedule B.

 

D-2-2



--------------------------------------------------------------------------------

Our opinions expressed above are subject to the following qualifications:

(a) Our opinion in paragraph 3 is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally (including without limitation all laws relating to
fraudulent transfers).

(b) Our opinion in paragraph 3 is subject to the effect of general principles of
equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).

(c) We express no opinion with respect to Section 10.09 of the Term Loan
Agreement to the extent that such Section (or such similar provisions) permit
set-off to be made without notice.

(d) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Term Loan
Agreement to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws or acts of gross
negligence or willful misconduct.

(e) We express no opinion with respect to Section 10.16 of the Term Loan
Agreement to the extent that such Section (i) contains a waiver of any
objections based on inappropriate venue or forum non conveniens in any Federal
courts of the United States, (ii) implies that a Federal court of the United
States has subject matter jurisdiction, or (iii) purports to grant any court
exclusive jurisdiction.

(f) We express no opinion with respect to the effect of Section 10.22 of the
Term Loan Agreement or any Bail-In Action.

(g) We express no opinion with respect to the accuracy or operation of any
arithmetical or statistical formulas or calculations contained in the Term Loan
Agreement or any of the agreements listed in Schedule B.

(h) Our opinions are limited to (i) Generally Applicable Law, and (ii) in the
case of our opinion in paragraph 4(a) above, Regulations U and X of the Board of
Governors of the Federal Reserve System, and we do not express any opinion
herein concerning any other law.

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Term Loan Agreement.
Any such person may rely on the opinions expressed above as if this opinion
letter were addressed and delivered to such person on the date hereof.

This opinion letter is rendered to you in connection with the transactions
contemplated by the Term Loan Agreement. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

 

D-2-3



--------------------------------------------------------------------------------

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact that may occur after the date of this
opinion letter that might affect the opinions expressed herein.

 

D-2-4



--------------------------------------------------------------------------------

SCHEDULE A

Barclays Bank PLC, as Administrative Agent

The Lenders party to the Term Loan Agreement (referred to in the foregoing
opinion letter) on the date hereof

 

D-2-5



--------------------------------------------------------------------------------

SCHEDULE B

 

1. Second Amended and Restated Credit Agreement, dated as of July 24, 2014, by
and among the Company, the lenders party thereto and The Bank of New York
Mellon, as administrative agent, as amended by Amendment No. 1 to Second Amended
and Restated Credit Agreement, dated as of December 15, 2017

 

2. Credit Agreement, dated as of July 1, 2015, by and among the Company, the
lenders party thereto and The Bank of New York Mellon, as administrative agent,
as amended by Amendment No. 1 to Credit Agreement, dated as of December 15, 2017

 

3. Five Year Credit Agreement, dated as of May 18, 2017, by and among the
Company, the lenders party thereto and The Bank of New York Mellon, as
administrative agent, as amended by Amendment No. 1 to Five Year Credit
Agreement, dated as of December 15, 2017

 

4. 364-Day Credit Agreement, dated as of May 18, 2017, by and among the Company,
the lenders party thereto and The Bank of New York Mellon, as administrative
agent, as amended by Amendment No. 1 to 364-Day Credit Agreement, dated as of
December 15, 2017

 

5. Senior Indenture, dated as of August 15, 2006, by and between the Company, as
issuer, and The Bank of New York Trust Company, N.A., as trustee

 

6. Indenture, dated as of November 21, 2014, by and among Omnicare, Inc., as
issuer, the guarantors named therein and U.S. Bank National Association, as
trustee

 

7. First Supplemental Indenture, dated as of November 21, 2014, by and among
Omnicare, Inc., each of the guarantors named therein and U.S. Bank National
Association, as trustee, to the Indenture dated as of November 21, 2014

 

8. Second Supplemental Indenture, dated as of November 21, 2014, by and among
Omnicare, Inc., each of the guarantors named therein and U.S. Bank National
Association, as trustee, to the Indenture dated as of November 21, 2014

 

9. Third Supplemental Indenture, dated as of October 8, 2015, by and between
Omnicare, Inc. and U.S. Bank National Association, as trustee, to the Indenture
dated as of November 21, 2014

 

10. Fourth Supplemental Indenture, dated as of October 8, 2015, by and between
Omnicare, Inc. and U.S. Bank National Association, as trustee, to the Indenture
dated as of November 21, 2014

 

11. Indenture, dated as of November 5, 2014, by and among Omnicare, Inc., as
issuer, Omnicare Purchasing Company, L.P., as guarantor (each a wholly-owned
subsidiary of the Company) and U.S. Bank National Association, as trustee, as
supplemented by a First Supplemental Indenture, dated as of August 18, 2015, by
and between Omnicare, Inc., as issuer, and U.S. Bank National Association, as
trustee

 

D-2-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1. Assignor[s]:                                                              

 

                                                                  
                    

Assignor [is] [is not]6 a Defaulting Lender.

2. Assignee[s]:                                                              

 

                                                                  
                    

 

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

6  Delete inapplicable item.

 

E-1



--------------------------------------------------------------------------------

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3. Borrower: CVS Health Corporation, a Delaware corporation.

4. Administrative Agent: Barclays Bank PLC, as the administrative agent under
the Term Loan Agreement

5. Term Loan Agreement: The Term Loan Agreement, dated as of December 15, 2017,
among the Borrower, the Lenders parties thereto from time to time and the
Administrative Agent, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.

6. Assigned Interest[s]:

 

Assignor[s]7

 

Assignee[s]8

 

Class of
Commitment/
Loans Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders of the
applicable Class9

 

Amount of
Commitment/
Loans Assigned
under the
applicable Class

 

Percentage
Assigned of
Commitment/
Loans under the
applicable
Class10

 

CUSIP
Number (if
applicable)

      $               $                   %         $              
$                   %         $               $                   %  

[7. Trade Date:                  , 20    ]11

 

 

7  List each Assignor, as appropriate.

8  List each Assignee, as appropriate.

9  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

E-2



--------------------------------------------------------------------------------

Effective Date:                    , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]12

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE[S]

[NAME OF ASSIGNEE]13

By:

 

 

  Title:

[NAME OF ASSIGNEE]

By:  

 

  Title:

 

 

12  Add additional signature blocks as needed.

13  Add additional signature blocks as needed.

 

E-3



--------------------------------------------------------------------------------

[Consented to and]14 Accepted:

[BARCLAYS BANK PLC], as Administrative Agent

 

By:  

 

Title:

[Consented to:]15

 

CVS HEALTH CORPORATION

 

By:

 

 

Title:

 

 

14  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

15  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.

 

E-4



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties

1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not]16 a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under
Sections 10.07(b)(iii), 10.07(b)(v) and 10.07(b)(vi) of the Term Loan Agreement
(subject to such consents, if any, as may be required under
Section 10.07(b)(iii) of the Term Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Term Loan Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.07 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) it has delivered to the Borrower and the Administrative Agent any
documentation required to be delivered by it pursuant to Section 3.10(f) of the
Term Loan Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means (e.g., “.pdf” or “.tif”) shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of New York.

 

 

16 Delete if inapplicable or remove brackets.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

Of

CVS HEALTH CORPORATION

AND ITS SUBSIDIARIES

[Date]

Pursuant to Section 5.02(i)(ii) of the Term Loan Agreement, dated as of
December 15, 2017 (the “Term Loan Agreement”), by and among CVS Health
Corporation, a Delaware corporation (the “Borrower”), the Lenders party thereto
from time to time and Barclays Bank PLC, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
the undersigned hereby certifies, solely in such undersigned’s capacity as
[Insert title of Authorized Officer] of the Borrower, and not individually, as
follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Term Loan Agreement,
and after giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, at a fair valuation on a going concern basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated and going concern basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the date hereof, would reasonably be expected to
become an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Term Loan
Agreement.

[Signature Page Follows]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [Insert title of Authorized Officer] of the Borrower,
on behalf of the Borrower, and not individually, as of the date first stated
above and the undersigned shall have no personal liability to the Administrative
Agent or the Lenders with respect thereto.

 

CVS HEALTH CORPORATION By:  

 

  Name: [●]   Title: [●]

 

F-2